UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-04524) Exact name of registrant as specified in charter:	Putnam Global Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	November 1, 2011 — April 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Income Trust Semiannual report 4 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Financial statements 17 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a fund that invests more broadly. The fund’s policy of concentrating on a limited group of industries and the fund’s non-diversified status, which means the fund may invest in fewer issuers, can increase the fund’s vulnerability to common economic forces and may result in greater losses and volatility. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The prices of bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Message from the Trustees Dear Fellow Shareholder: Since the start of 2012, the economic picture and market performance worldwide have been mixed and volatile, punctuated by periodic worries over Europe’s unresolved sovereign-debt troubles and China’s efforts to maintain its robust economic growth. The U.S. economy has shown signs of gathering steam, but continues to face the dual headwinds of tepid jobs growth and a burgeoning federal debt. Putnam’s portfolio managers and analysts are trained to uncover opportunities that often emerge in this type of environment, while also seeking to guard against downside risk. During these times, your financial advisor also can be a valuable resource, helping you to maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Barclays GlobalAggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’sclassAshares. † Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager Bill, what was the environment like in global bond markets during the six months ended April 30, 2012? Investor sentiment shifted early in the period, as better U.S. economic data, coordinated central bank efforts to ease pressure on banks in Europe, and an extension of the Federal Reserve’s [the Fed] accommodative monetary policy bolstered demand for lower-quality, more economically sensitive fixed-income assets. As a result, high-yield bonds, emerging-market debt, and non-government-agency residential mortgage-backed securities [non-agency RMBS] were among the best-performing market sectors. In Europe, Greece’s February sovereign-debt default was orderly and appeared unlikely to trigger a wave of restructurings in other peripheral European economies or force European banks to rapidly deleverage and raise capital. That said, while we believe short-term liquidity issues related to sovereign debt appear to be under control — thanks primarily to the European Central Bank’s [ECB] Long-Term Refinancing Operation [LTRO] — the long-term structural problems have gone largely unaddressed. In the United States, March was the first month since last summer’s eurozone debt flare-up that the Treasury market began to show signs of any meaningful stress. A string of better-than-expected readings on the domestic economy pushed Treasury prices lower and yields higher. During April, however, Treasuries rallied and This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 4/30/12. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. 5 yields declined amid renewed concern about Europe’s debt crisis and uncertainty about the effects of an economic slowdown in China on global growth. Which holdings drove the fund’s solid relative performance? Our out-of-benchmark allocation to non-agency RMBS was a significant contributor. Robust demand from hedge funds and other institutional investors, coupled with reduced supply concerns, drove the sector’s performance. In 2011, concern about potential forced selling by banks caused investors to retreat from the non-agency RMBS market, prompting the Fed to suspend the auction of its “Maiden Lane” portfolio, which was primarily composed of non-agency RMBS. The Fed resumed the auction in early 2012 and sold its entire portfolio during the first quarter. Completion of the auction helped to significantly diversify the holders of non-agency RMBS, thereby reducing the likelihood that a single seller could flood the market with excess supply. An overweighting in investment-grade corporate bonds also aided the fund’s relative performance. Within the sector, favorable positioning among financial institutions drove results, as bonds issued by this industry group outperformed those issued by industrial and utility companies. Holdings of commercial mortgage-backed securities [CMBS] were another notable contributor. We held both AAA-rated CMBS and “seasoned mezzanine” securities. CMBS are created when an underwriter assembles a package of commercial mortgages and issues bonds of varying creditworthiness. AAA-rated CMBS occupy the top of the underwriter’s capital structure, and thus offer the greatest principal protection. Mezzanine CMBS are slightly lower in the capital structure, but still provide a meaningful amount of principal Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of the fund’s net assets as of 4/30/12. Cash and net other assets represents the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. 6 protection along with higher yields. The mezzanine bonds we selected were issued prior to 2006, when CMBS underwriting standards were stronger than they were later in the decade, and provided the fund with a reliable stream of cash flow. Lastly, collateralized mortgage obligations [CMOs] derived from agency mortgage pass-through securities provided a modest boost versus the index. We favored CMOs created from mortgages that were issued after the cut-off date of the revised Home Affordable Refinance Program [HARP] because we believed they carried lower levels of prepayment risk. To explain, HARP was introduced by the Obama administration in 2009 to help homeowners who owed more on their mortgages than their homes were worth. When the program was launched, the rules stipulated that mortgages originating before June 1, 2009, would be eligible for a streamlined refinancing process, while mortgages created after that date would not be eligible. Consequently, loans originating after June1, 2009, would be more cumbersome to refinance, and the securities created from these mortgage pools would have relatively slow prepayment rates. In November 2011, HARP was revised to correct the disparity created by the June 1, 2009 cut-off date by Credit qualities are shown as a percentage of net assets as of 4/30/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent ratingagency. 7 making it easier for borrowers with lower credit ratings and mortgages with relatively high interest rates to refinance. Seeking to capitalize on the changes to HARP, we executed a two-fold strategy: invest in CMOs derived from pass-throughs issued after June 1, 2009, which were created from mortgages not eligible for HARP treatment, and underweight higher-coupon pass-throughs, where prepayment speeds were likely to be much faster. Since, at period-end, the full effect of the HARP revisions were yet to be felt throughout the market, this strategy aided performance only during the period’s second half. How did your currency management affect results? Our currency strategy, which is implemented with long and short positions using currency forward contracts, provided a further boost to relative performance. In terms of positioning, the portfolio had overweight exposure to the U.S. dollar, based on our belief that interest rates globally are in the process of converging with those of the United States. We also maintained significant long positions in oil and other commodity-linked currencies, such as the Australian dollar and Norwegian krone, among others. These allocations helped during the period’s first half but detracted during the second half. At the same time, we underweighted the Japanese yen. As a large commodity importer, rising commodity prices tend to negatively affect Japan’s economic performance and cause the yen to weaken relative to other currencies. Our lighter-than-benchmark exposure to the euro also proved beneficial. Which strategies detracted versus the benchmark? Given the low level of Treasury yields and expectations for modestly improving economic growth, we took a cautious approach toward interest-rate risk by generally keeping the fund’s duration — a key measure of interest-rate This chart reflects how the fund’s holdings that are denominated in each currency contribute to the portfolio’s duration, a measure of sensitivity to interest-rate changes, and how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets that contribute to the fund’s interest-rate exposure. Holdings will vary over time. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. 8 sensitivity — shorter than the benchmark’s. However, this positioning, which can be beneficial when rates are rising, was the primary detractor from performance, as longer-term yields declined during most of the period and the yield curve flattened. How did you use derivatives during the period? We used bond futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified principal amount — to take tactical positions at various points along the yield curve. In addition, we employed interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate risk associated with our mortgage pass-through and CMO holdings. Lastly, we used forward currency contracts to hedge the foreign exchange risk associated with non-U.S. bonds, and to efficiently gain exposure to foreign currencies as part of our active strategy toward global currency pairings. What is your outlook for global economies, and how are you positioning the fund? Broadly speaking, government policy options are limited globally because interest rates are very low in most parts of the world. On the whole, policymakers no longer have the ability to meaningfully lower rates to stimulate their respective economies. Quantitative easing and LTRO were alternatives to lowering rates, but even these types of programs have limited effectiveness. Moreover, given high levels of government indebtedness, fiscal policy is also constrained. In Europe, the continent comprises multiple economies and constituencies having different needs, and the ECB has only one set of policy tools to tackle a diverse group of problems. Until the underlying structural challenges are addressed, we believe there will continue to be A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional fixed income risks and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable to pay. Putnam monitors the counterparty risks we assume. Putnam also seeks to mitigate the level of ongoing counterparty credit risk by entering into collateral agreements with counterparties in which collateral is posted on a regular basis to cover the developing gain or loss of open swaps and forward contracts. See pages 78–81 for more information on the types of derivatives used. 9 waves of volatility in European bond markets. Given this backdrop, at period-end, the fund had no exposure to peripheral Europe. In emerging markets [EM], while we believe the fundamental story is still compelling, EM governments and central banks face a much less favorable near-term operating environment with respect to capital flows and policy stability in the developed world. As a result, the fund continued to have a very limited allocation to EM debt. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Of special interest Your fund’s dividend rate was decreased twice during and immediately after the semiannual period ended April 30, 2012. The dividend per class A share declined from $0.050 to $0.045, effective December 2011, and from $0.045 to $0.032, effective May 2012. The reductions were due to the fund’s increased focus on higher-quality, lower-yielding segments of the bond market, lower overall yields across the market, and reduced foreign currency gains. Similar reductions were made to other share classes. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Kevin F. Murphy; Michael V. Salm; and Raman Srivastava, CFA. IN THE NEWS Gasoline prices have dropped in recent weeks from the year-to-date high of $3.94 reached on April 2. As of June 4, 2012, the average price of a gallon of regular gasoline fell to $3.61, the U.S. Energy Information Administration reported. Driving the price declines were waning concerns over Iran’s nuclear program as well as sluggish demand from slow-growing economies in the United States and Europe. Meanwhile, the crude oil supply situation has improved, with some refineries that were slated for closure now coming back online. The recent drop in prices at the pump has led analysts to recalibrate their price predictions for the summer driving season. Just months ago, some predicted that gas prices could shoot above $4 a gallon and reach $5 by the summer. Now those price increases appear unlikely. Because high gas prices can hinder economic growth, falling prices could help by putting more money back into consumers’ pockets. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/12 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.36% 7.18% 6.53% 6.53% 6.56% 6.56% 7.06% 6.91% 7.09% 7.43% 10 years 116.19 107.54 100.33 100.33 100.46 100.46 110.62 103.78 110.82 119.81 Annual average 8.01 7.57 7.20 7.20 7.20 7.20 7.73 7.38 7.74 8.19 5 years 46.44 40.61 40.97 38.97 41.00 41.00 44.50 39.81 44.54 48.23 Annual average 7.93 7.05 7.11 6.80 7.11 7.11 7.64 6.93 7.65 8.19 3 years 52.40 46.33 48.98 45.98 48.97 48.97 51.18 46.31 51.17 53.60 Annual average 15.08 13.53 14.21 13.44 14.21 14.21 14.77 13.52 14.77 15.38 1 year –0.79 –4.78 –1.61 –6.32 –1.59 –2.53 –1.14 –4.32 –1.11 –0.59 6 months 2.31 –1.75 1.85 –3.16 1.85 0.85 2.11 –1.22 2.10 2.46 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 11 Comparative index returns For periods ended 4/30/12 Barclays Global Aggregate Lipper Global Income Funds Bond Index category average* Annual average (life of fund) —† 6.99% 10 years 99.49% 86.70 Annual average 7.15 6.36 5 years 36.28 31.16 Annual average 6.39 5.50 3 years 24.66 32.58 Annual average 7.62 9.75 1 year 3.30 3.00 6 months 0.96 2.80 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/12, there were 193, 177, 137, 102, 72, and 2 funds, respectively, in this Lipper category. † The fund’s benchmark, the Barclays Global Aggregate Bond Index, was introduced on 12/31/89, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 4/30/12 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.275 $0.227 $0.228 $0.258 $0.259 $0.293 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 10/31/11 $12.58 $13.10 $12.53 $12.53 $12.47 $12.89 $12.56 $12.58 4/30/12 12.59 13.11 12.53 12.53 12.47 12.89 12.56 12.59 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current yield (end of period) charge charge value value charge charge value value Current dividend rate 1 4.29% 4.12% 3.54% 3.54% 4.04% 3.91% 4.01% 4.58% Current 30-day SEC yield 2 N/A 2.61 1.99 1.99 N/A 2.40 2.48 2.96 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (6/1/87) (2/1/94) (7/26/99) (3/17/95) (12/1/03) (10/4/05) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 7.36% 7.18% 6.52% 6.52% 6.56% 6.56% 7.05% 6.91% 7.08% 7.43% 10 years 120.98 112.11 104.97 104.97 105.07 105.07 115.31 108.34 115.51 124.63 Annual average 8.25 7.81 7.44 7.44 7.45 7.45 7.97 7.62 7.98 8.43 5 years 47.23 41.32 41.74 39.74 41.88 41.88 45.29 40.54 45.21 49.01 Annual average 8.04 7.16 7.23 6.92 7.25 7.25 7.76 7.04 7.75 8.30 3 years 58.40 52.13 54.87 51.87 54.99 54.99 57.18 52.07 57.12 59.64 Annual average 16.57 15.01 15.70 14.95 15.73 15.73 16.27 15.00 16.25 16.87 1 year 2.17 –1.92 1.34 –3.51 1.45 0.48 1.84 –1.47 1.85 2.37 6 months 2.19 –1.87 1.81 –3.18 1.82 0.82 1.99 –1.33 1.99 2.33 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 10/31/11 1.13% 1.88% 1.88% 1.38% 1.38% 0.88% Annualized expense ratio for the six-month period ended 4/30/12 1.10% 1.85% 1.85% 1.35% 1.35% 0.85% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2011, to April 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.53 $9.28 $9.28 $6.78 $6.78 $4.28 Ending value (after expenses) $1,023.10 $1,018.50 $1,018.50 $1,021.10 $1,021.00 $1,024.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2012, use the following calculation method. To find the value of your investment on November 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.52 $9.27 $9.27 $6.77 $6.77 $4.27 Ending value (after expenses) $1,019.39 $1,015.66 $1,015.66 $1,018.15 $1,018.15 $1,020.64 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their 15 differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Global Aggregate Bond Index is an unmanaged index of global investment-grade fixed-income securities. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2012 , Putnam employees had approximately $350,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 17 The fund’s portfolio 4/30/12 (Unaudited) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (36.2%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 $25,000 $20,300 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 5,360,000 4,837,400 Brazil (Federal Republic of) sr. notes 5 7/8s, 2019 100,000 120,600 Canada (Government of) bonds 5s, 2037 CAD 200,000 289,319 Croatia (Republic of) 144A unsec. notes 6 1/4s, 2017 $250,000 253,284 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (India) INR 20,600,000 377,602 France (Government of) bonds 3 3/4s, 2021 EUR 7,111,000 10,140,351 France (Government of) bonds 2 1/2s, 2016 EUR 6,580,000 9,074,547 Germany (Federal Republic of) bonds 3s, 2020 EUR 7,713,000 11,549,009 Germany (Federal Republic of) bonds 2 1/4s, 2020 EUR 11,240,000 15,940,560 Germany (Federal Republic of) bonds Ser. 86, 6s, 2016 EUR 12,969,000 20,989,833 Germany (Federal Republic of) unsec. bonds 4 3/4s, 2028 EUR 2,200,000 3,850,083 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $210,000 239,245 Hungary (Republic of) sr. unsec. unsub. notes 7 5/8s, 2041 594,000 555,146 Indonesia (Republic of) 144A sr. unsec. notes 4 7/8s, 2021 280,000 301,000 International Bank for Reconstruction & Development sr. unsec. unsub. notes Ser. MPLE, 4.3s, 2012 CAD 2,000,000 2,057,337 Japan (Government of) 10 yr sr. unsec. unsub. bonds 1s, 2021 JPY 1,377,000,000 17,479,828 Japan (Government of) 30 yr bonds Ser. 23, 2 1/2s, 2036 JPY 106,000,000 1,504,167 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) $250,000 260,982 Netherlands (Government of) bonds 5s, 2012 EUR 1,200,000 1,604,023 Ontario (Province of) bonds 4s, 2021 (Canada) CAD 1,690,000 1,842,910 Ontario (Province of) debs. 5s, 2014 (Canada) CAD 1,100,000 1,183,437 Peru (Republic of) bonds 6.95s, 2031 PEN 840,000 354,986 Russia (Federation of) 144A sr. notes 5 5/8s, 2042 $600,000 632,892 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 200,000 202,824 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 1,600,000 1,676,000 Sweden (Government of) bonds Ser. 1054, 3 1/2s, 2022 SEK 1,500,000 258,028 Sweden (Government of) debs. Ser. 1041, 6 3/4s, 2014 SEK 3,585,000 592,264 Switzerland (Government of) bonds 2s, 2021 CHF 600,000 741,339 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 $700,000 693,000 United Kingdom Treasury bonds 8s, 2021 GBP 830,000 2,032,229 United Kingdom Treasury bonds 4 1/2s, 2034 GBP 1,310,000 2,568,206 United Kingdom Treasury bonds 4s, 2022 GBP 2,740,000 5,188,907 United Kingdom Treasury bonds 3 3/4s, 2020 GBP 6,030,000 11,233,448 United Kingdom Treasury bonds 3 3/4s, 2019 GBP 630,000 1,173,235 Total foreign government and agency bonds and notes (cost $126,447,197) CORPORATE BONDS AND NOTES (26.3%)* Principal amount Value Basic materials (1.6%) Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 $165,000 $208,533 ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (France) 95,000 114,824 ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) 215,000 209,647 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 160,000 171,600 18 CORPORATE BONDS AND NOTES (26.3%)* cont. Principal amount Value Basic materials cont. CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 $195,000 $226,688 Dow Chemical Co. (The) sr. unsec. notes 5 1/4s, 2041 495,000 514,148 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 120,000 150,769 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 305,000 347,625 International Paper Co. sr. unsec. notes 9 3/8s, 2019 128,000 171,158 International Paper Co. sr. unsec. notes 8.7s, 2038 120,000 163,474 International Paper Co. sr. unsec. notes 7.95s, 2018 155,000 194,120 International Paper Co. sr. unsec. unsub. notes 7.3s, 2039 205,000 253,658 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 230,000 248,400 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 160,000 165,773 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 260,000 320,627 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 400,000 445,475 Rock-Tenn Co. 144A sr. unsec. notes 4.9s, 2022 105,000 106,340 Rock-Tenn Co. 144A sr. unsec. notes 4.45s, 2019 105,000 106,912 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 155,000 202,165 Sealed Air Corp. sr. notes 7 7/8s, 2017 100,000 108,217 Sealed Air Corp. 144A notes 5 5/8s, 2013 151,000 155,645 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 10,000 12,375 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 31,000 35,538 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 180,000 209,322 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 140,000 153,652 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 715,000 744,628 Capital goods (0.2%) BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 285,000 289,275 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 253,000 328,406 Communication services (2.0%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 100,000 120,095 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 204,229 American Tower Corp. sr. unsec. notes 7s, 2017 R 130,000 151,966 American Tower REIT, Inc. sr. unsec. notes 7 1/4s, 2019 R 254,000 298,805 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 205,000 254,101 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 265,000 346,980 CenturyLink, Inc. sr. unsec. debs. Ser. G, 6 7/8s, 2028 310,000 296,121 CenturyLink, Inc. sr. unsec. unsub. notes Ser. P, 7.6s, 2039 130,000 123,429 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 75,000 95,353 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 120,000 136,738 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 190,000 201,536 France Telecom sr. unsec. unsub. notes 5 3/8s, 2019 (France) 555,000 629,393 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 128,000 131,705 19 CORPORATE BONDS AND NOTES (26.3%)* cont. Principal amount Value Communication services cont. Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 $135,000 $146,475 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 115,000 150,428 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 125,000 151,669 Qwest Corp. notes 6 3/4s, 2021 612,000 686,450 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 80,000 99,679 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 350,000 377,164 TCI Communications, Inc. company guaranty sr. unsec. unsub. debs. 7 7/8s, 2026 580,000 767,667 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 235,000 242,591 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 185,000 173,869 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 6.221s, 2017 (Spain) 155,000 158,132 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 105,000 132,804 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2041 525,000 550,324 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 68,000 93,279 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 162,000 221,545 Verizon Communications, Inc. sr. unsec. unsub. notes 7 3/4s, 2030 110,000 151,955 Consumer cyclicals (1.4%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 185,000 210,149 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 85,000 92,225 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 173,358 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 145,000 161,143 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 185,000 212,871 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 310,000 339,450 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 235,000 245,673 Ford Motor Credit Co., LLC sr. unsec. notes 5s, 2018 260,000 280,964 FUEL Trust 144A company guaranty asset backed notes 4.207s, 2016 640,000 668,297 Grupo Televisa, S.A.B sr. unsec. notes 6s, 2018 (Mexico) 175,000 204,185 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 231,000 241,106 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 145,000 156,963 Limited Brands, Inc. sr. notes 5 5/8s, 2022 220,000 221,375 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 30,000 30,305 20 CORPORATE BONDS AND NOTES (26.3%)* cont. Principal amount Value Consumer cyclicals cont. Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 $50,000 $51,382 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 180,000 179,273 Masco Corp. sr. unsec. bonds 7 1/8s, 2020 125,000 135,209 News America, Inc. company guaranty sr. unsec. notes 6.9s, 2019 80,000 98,435 Owens Corning company guaranty sr. unsec. notes 9s, 2019 87,000 107,663 QVC, Inc. 144A sr. notes 7 1/8s, 2017 80,000 85,600 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 165,000 223,299 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 215,000 281,683 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 50,000 55,392 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 545,000 564,900 Viacom, Inc. company guaranty sr. unsec. debs. 7 7/8s, 2030 170,000 224,135 Consumer staples (1.0%) Altria Group, Inc. company guaranty sr. unsec. notes 10.2s, 2039 63,000 100,937 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 180,000 244,411 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 130,000 177,385 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 154,000 243,384 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 230,000 252,264 Campbell Soup Co. debs. 8 7/8s, 2021 50,000 72,686 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 62,000 67,348 CVS Pass-Through Trust 144A company guaranty sr. notes 7.507s, 2032 334,893 415,050 CVS Pass-Through Trust 144A pass-through certificates 6.117s, 2013 47,170 48,204 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 380,000 439,789 Kraft Foods, Inc. sr. unsec. notes 5 3/8s, 2020 150,000 175,136 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 589,000 738,695 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 205,000 217,959 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 115,000 132,538 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 200,000 229,645 Energy (1.7%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 455,000 572,733 BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 200,000 213,883 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 265,000 301,210 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 140,000 155,561 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec notes 5 7/8s, 2021 110,000 104,500 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 605,000 603,493 21 CORPORATE BONDS AND NOTES (26.3%)* cont. Principal amount Value Energy cont. Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) $300,000 $342,693 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 185,000 239,322 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 45,000 49,425 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 160,000 177,415 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 55,000 67,964 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 225,000 246,472 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 445,000 465,841 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 295,000 336,300 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 370,000 283,483 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 100,000 89,250 Petronas Capital, Ltd. 144A company guaranty unsec. unsub. notes 5 1/4s, 2019 (Malaysia) 315,000 358,023 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 425,000 595,715 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 4 1/2s, 2012 (Qatar) 250,000 253,125 Spectra Energy Partners LP sr. unsec. notes 4.6s, 2021 140,000 149,274 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 165,000 188,570 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 365,000 506,089 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 36,000 47,624 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 10,000 11,329 Financials (10.2%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 1,190,000 1,203,911 Aflac, Inc. sr. unsec. notes 6.9s, 2039 215,000 257,169 Aflac, Inc. sr. unsec. notes 6.45s, 2040 185,000 212,716 American Express Co. sr. unsec. notes 8 1/8s, 2019 330,000 437,075 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 135,000 144,281 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 250,000 275,112 Aon PLC jr. unsec. sub. notes 8.205s, 2027 545,000 636,739 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 855,000 967,674 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 270,000 290,696 AXA SA 144A jr. unsec. sub. notes FRN 6.463s, 2018 (France) 485,000 394,063 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 535,000 553,472 Bank of America Corp. sr. unsec. unsub notes 5 7/8s, 2042 225,000 222,085 22 CORPORATE BONDS AND NOTES (26.3%)* cont. Principal amount Value Financials cont. Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 $725,000 $792,658 Barclays Bank PLC jr. unsec. sub. notes FRN 6.278s, 2049 (United Kingdom) 150,000 120,750 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 870,000 1,012,088 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 725,000 727,300 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 230,000 279,791 BNP Paribas SA 144A jr. unsec. sub. notes FRN 7.195s, 2049 (France) 300,000 258,000 BNP Paribas SA 144A jr. unsec. sub. notes FRN 5.186s, 2049 (France) 593,000 489,225 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 585,000 628,952 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 510,000 510,000 Capital One Capital V company guaranty jr. unsec. sub. notes 10 1/4s, 2039 149,000 155,333 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 5,000 6,212 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 515,000 571,657 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 80,000 87,546 CNA Financial Corp. unsec. notes 6 1/2s, 2016 260,000 293,507 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 105,000 115,140 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 120,000 124,242 Cooperative Centrale Raiffeisen-Boerenleenbank BA/ Netherlands 144A jr. unsec. sub. notes FRN 11s, perpetual maturity (Netherlands) 865,000 1,098,550 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 370,000 444,353 Deutsche Bank Capital Funding Trust VII 144A jr. unsec. sub. bonds FRB 5.628s, perpetual maturity 745,000 610,900 Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R 22,000 23,007 Erac USA Finance, Co. 144A sr. notes 4 1/2s, 2021 445,000 464,376 GE Capital Trust IV 144A unsec. sub. bonds FRB 4 5/8s, 2066 EUR 90,000 99,841 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 $415,000 480,995 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.71s, 2016 145,000 138,457 General Electric Capital Corp. sr. unsec. notes 6.15s, 2037 720,000 834,657 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 530,000 523,321 Glen Meadow Pass-Through Trust 144A jr. sub. notes FRN 6.505s, 2067 380,000 289,750 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 195,000 225,089 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 11,000 10,857 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB 8 1/8s, 2038 220,000 231,000 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 650,000 432,250 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 800,000 735,099 Health Care REIT, Inc. sr. unsec. notes 4 1/8s, 2019 R 165,000 166,573 HSBC Finance Capital Trust IX FRN 5.911s, 2035 200,000 184,000 23 CORPORATE BONDS AND NOTES (26.3%)* cont. Principal amount Value Financials cont. HSBC Holdings PLC sr. unsec. notes 4 7/8s, 2022 (United Kingdom) $685,000 $740,404 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 320,000 355,057 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 100,000 105,250 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 850,000 839,667 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 220,000 222,200 International Lease Finance Corp. sr. unsec. unsub notes 4 7/8s, 2015 390,000 390,000 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. notes FRN 1.503s, 2047 964,000 713,380 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 650,000 637,000 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 265,000 238,500 Lloyds TSB Bank PLC bank guaranty sr. unsec. unsub. notes 6 3/8s, 2021 (United Kingdom) 175,000 189,184 Lloyds TSB Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 1,040,000 995,671 Macquarie Bank Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 540,000 553,106 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 295,000 351,448 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 435,000 631,620 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 80,000 88,593 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 220,000 244,750 MetLife Capital Trust X 144A jr. sub. FRB 9 1/4s, 2068 300,000 364,500 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 125,000 122,277 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 425,000 450,340 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 100,000 103,523 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 R 205,000 214,225 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 35,000 37,038 Nationwide Mutual Insurance Co. 144A notes 9 3/8s, 2039 40,000 51,263 Nordea Bank AB 144A jr. unsec. sub. notes FRN 5.424s, 2015 (Sweden) 365,000 352,225 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 815,000 782,760 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 30,000 30,002 Progressive Corp. (The) jr. unsec. sub. notes FRN 6.7s, 2037 945,000 989,888 Prudential Covered Trust 2012-1 144A company guaranty notes 2.997s, 2015 350,000 354,865 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 15,000 18,670 Prudential Financial, Inc. sr. notes 6.2s, 2015 15,000 16,594 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 85,000 99,844 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 120,000 118,957 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 9s, 2014 (Russia) 215,000 239,456 24 CORPORATE BONDS AND NOTES (26.3%)* cont. Principal amount Value Financials cont. Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) $600,000 $565,500 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Luxembourg) 275,000 282,066 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 450,000 459,000 Shinhan Bank 144A sr. unsec. notes 4 3/8s, 2015 (South Korea) 650,000 684,752 SL Green Realty Corp./SL Green Operating Partnership/Reckson Operating Part sr. unsec. notes 5s, 2018 R 270,000 275,833 Societe Generale SA 144A jr. unsec. sub. bonds FRB 1.219s, 2017 (France) 445,000 287,421 Standard Chartered Bank 144A unsec. sub. notes 6.4s, 2017 (United Kingdom) 435,000 478,500 Standard Chartered PLC 144A jr. sub. bonds FRB 7.014s, 2049 (United Kingdom) 100,000 96,053 State Street Capital Trust IV company guaranty jr. unsec. sub. bonds FRB 1.474s, 2037 550,000 406,987 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 85,000 97,452 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 135,000 150,913 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 210,000 263,049 Vnesheconombank Via VEB Finance PLC 144A bank guaranty sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 500,000 530,000 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 175,000 183,256 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 100,000 103,500 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 699,000 737,592 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 100,000 104,463 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 310,000 316,563 Willis Group Holdings Ltd. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 (United Kingdom) 405,000 440,573 ZFS Finance USA Trust V 144A bonds FRB 6 1/2s, 2037 300,000 293,250 Government (4.5%) African Development Bank sr. unsec. unsub. notes Ser. MPLE, 4.85s, 2012 (Supra-Nation) CAD 4,000,000 4,080,331 Asian Development Bank sr. unsec. unsub. notes Ser. MTN, 5 1/2s, 2016 (Supra-Nation) AUD 2,150,000 2,350,074 Eurasian Development Bank 144A sr. unsec. notes 7 3/8s, 2014 (Kazakhstan) $100,000 109,611 European Investment Bank sr. unsec. unsub. bonds 5 5/8s, 2032 (Luxembourg) GBP 1,900,000 3,688,587 Inter-American Development Bank sr. unsec. unsub. notes Ser. MPLE, 4 1/4s, 2012 (Supra-Nation) CAD 3,000,000 3,082,543 KfW govt. guaranty sr. unsec. unsub. bonds Ser. 8, 3 7/8s, 2013 (Germany) EUR 1,055,000 1,452,992 Landwirtschaftliche Rentenbank govt. guaranty unsec. unsub. bonds 3 1/4s, 2014 (Germany) EUR 1,055,000 1,462,335 25 CORPORATE BONDS AND NOTES (26.3%)* cont. Principal amount Value Health care (0.4%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 $200,000 $259,645 CIGNA Corp. sr. unsec. unsub. notes 5 3/8s, 2042 295,000 312,409 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 250,000 281,615 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 120,000 122,100 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 135,000 137,363 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 175,000 218,295 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 28,000 30,621 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 120,000 123,073 Technology (0.3%) Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 145,000 158,413 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 35,000 36,750 Computer Sciences Corp. sr. unsec. notes 6 1/2s, 2018 116,000 125,425 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 5,000 6,023 KLA-Tencor Corp. sr. unsec. notes 6.9s, 2018 465,000 562,655 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 105,000 109,272 Transportation (0.4%) American Airlines pass-through certificates Ser. 11-2, Class A, 8 5/8s, 2023 257,177 270,679 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 295,000 328,656 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 10,000 11,629 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 78,688 84,196 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 137,695 145,268 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 60,000 60,209 Delta Air Lines, Inc. pass-through certificates 6.2s, 2018 125,900 136,601 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 149,132 170,010 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 140,000 164,245 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 185,978 210,620 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 38,962 40,910 Utilities and power (2.6%) Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 65,000 65,651 Beaver Valley Funding Corp. sr. bonds 9s, 2017 157,000 163,034 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 567,274 621,165 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 405,000 497,290 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.417s, 2013 130,000 129,350 26 CORPORATE BONDS AND NOTES (26.3%)* cont. Principal amount Value Utilities and power cont. Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 $65,000 $66,803 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 230,000 249,550 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 2.77s, 2066 350,000 312,943 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 165,000 170,427 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 335,000 296,322 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 105,000 136,712 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 95,000 108,775 Electricite de France SA (EDF) 144A notes 6.95s, 2039 (France) 465,000 552,234 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 175,000 172,658 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 515,000 546,134 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 210,000 222,913 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 5.7s, 2042 620,000 685,879 Fortum OYJ sr. unsec. notes Ser. 14, Class EMTN, 4 1/2s, 2016 (Finland) EUR 255,000 377,330 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 $155,000 168,489 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 125,000 144,938 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 185,000 188,253 Nevada Power Co. notes 6 1/2s, 2018 195,000 242,007 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 640,000 701,119 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 240,000 243,600 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 20,000 22,606 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 75,000 88,207 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 20,000 23,582 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 530,000 706,529 Trans-Canada Pipelines, Ltd. jr. unsec. sub. notes FRN 6.35s, 2067 (Canada) 340,000 354,923 Union Electric Co. 1st mtge. sr. sec. bonds 6.7s, 2019 45,000 56,043 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 170,000 200,171 Westar Energy, Inc. 1st mtge. sec. bonds 8 5/8s, 2018 145,000 195,820 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 34,737 Wisconsin Energy Corp. jr. unsec. sub. notes FRN 6 1/4s, 2067 830,000 857,017 Total corporate bonds and notes (cost $90,862,232) 27 MORTGAGE-BACKED SECURITIES (17.1%)* Principal amount Value American Home Mortgage Investment Trust Ser. 07-1, Class GIOP, IO, 2.078s, 2047 $1,365,231 $166,388 FRB Ser. 07-1, Class GA1A, 0.399s, 2047 6,403,920 3,458,117 Banc of America Commercial Mortgage, Inc. FRB Ser. 04-3, Class B, 5.791s, 2039 1,200,000 1,188,186 Ser. 07-2, Class A2, 5.634s, 2049 F 676,388 696,381 Ser. 06-5, Class A2, 5.317s, 2047 1,424,125 1,431,305 Banc of America Commercial Mortgage, Inc. 144A Ser. 03-1, Class J, 4.9s, 2036 F 1,216,000 1,177,985 Ser. 04-4, Class XC, IO, 1.04s, 2042 1,360,278 17,799 Ser. 07-5, Class XW, IO, 0.58s, 2051 8,245,099 124,913 Ser. 06-5, Class XC, IO, 0.319s, 2047 2,089,603 30,665 Barclays Capital LLC Trust 144A Ser. 09-RR7, Class 1A7, IO, 1.823s, 2046 9,976,817 411,544 Ser. 09-RR7, Class 2A7, IO, 1.566s, 2047 24,075,857 1,032,854 Ser. 09-RR7, Class 2A1, IO, 3/4s, 2047 25,436,015 653,706 Ser. 09-RR7, Class 1A1, IO, 3/4s, 2046 26,145,128 669,315 Bayview Commercial Asset Trust 144A Ser. 06-CD1A, IO, 2.93s, 2023 CAD 4,500,613 85,652 Ser. 07-CD1A, IO, 2.14s, 2021 CAD 6,496,428 180,849 FRB Ser. 06-CD1A, Class A1, 1.497s, 2023 CAD 273,204 268,267 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-IM1, Class A1, 0.469s, 2036 $898,830 449,415 Bear Stearns Commercial Mortgage Securities, Inc. Ser. 04-PWR3, Class D, 4.889s, 2041 F 461,000 450,798 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.232s, 2038 F 5,979,094 101,675 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 4,256,441 110,667 Ser. 07-AR5, Class 1X2, IO, 1/2s, 2047 2,612,153 54,855 Ser. 06-AR5, Class 1X, IO, 1/2s, 2046 5,631,897 104,190 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 3,051,303 42,718 CFCRE Commercial Mortgage Trust 144A Ser. 11-C1, Class XA, IO, 1.674s, 2044 F 6,691,195 473,938 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 450,000 421,488 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.154s, 2049 30,952,345 432,095 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XC, IO, 0.224s, 2049 6,655,697 58,570 Ser. 07-CD5, Class XS, IO, 0.089s, 2044 5,050,330 18,678 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 35,007 35,756 Commercial Mortgage Pass-Through Certificates Ser. 06-C8, Class A2B, 5.248s, 2046 118,246 118,100 Ser. 05-C6, Class AJ, 5.209s, 2044 1,057,000 1,039,486 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 2.063s, 2014 (United Kingdom) GBP 102,358 116,282 FRB Ser. 05-CT2A, Class E, 2.14s, 2014 (United Kingdom) GBP 29,745 36,205 28 MORTGAGE-BACKED SECURITIES (17.1%)* cont. Principal amount Value Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A3, 0.589s, 2035 $763,302 $457,981 FRB Ser. 06-OA10, Class 3A1, 0.429s, 2046 921,171 479,009 FRB Ser. 07-OA3, Class 1A1, 0.379s, 2047 2,751,462 1,767,814 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.967s, 2039 461,037 460,417 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.258s, 2049 9,802,325 58,845 Ser. 06-C4, Class AX, IO, 0.174s, 2039 9,329,344 116,346 CS First Boston Mortgage Securities Corp. Ser. 05-C5, Class AJ, 5.1s, 2038 F 779,000 790,528 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 271,493 292,196 FRB Ser. 03-CK2, Class G, 5.744s, 2036 933,000 929,885 Ser. 02-CP5, Class M, 5 1/4s, 2035 81,000 22,573 Ser. 03-C3, Class AX, IO, 1.937s, 2038 3,412,481 37,401 Ser. 04-C4, Class AX, IO, 1.189s, 2039 692,499 10,635 DLJ Commercial Mortgage Corp. 144A Ser. 98-CF2, Class B3, 6.04s, 2031 253,911 263,830 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1.863s, 2014 (United Kingdom) F GBP 15,834 16,670 Fannie Mae Grantor Trust IFB Ser. 10-46, Class SB, IO, 6.211s, 2040 $2,186,975 318,467 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.639s, 2032 108,396 171,483 IFB Ser. 3408, Class EK, 24.826s, 2037 50,209 80,438 IFB Ser. 3072, Class SM, 22.916s, 2035 134,551 207,833 IFB Ser. 3072, Class SB, 22.769s, 2035 120,822 185,825 IFB Ser. 3249, Class PS, 21.482s, 2036 109,299 161,230 IFB Ser. 3065, Class DC, 19.139s, 2035 112,467 172,497 IFB Ser. 2990, Class LB, 16.332s, 2034 116,479 160,185 IFB Ser. 3031, Class BS, 16.124s, 2035 131,654 177,351 IFB Ser. 3951, Class CS, IO, 6.51s, 2026 16,576,732 2,988,122 IFB Ser. 3856, Class PS, IO, 6.36s, 2040 5,189,885 841,786 IFB Ser. 3934, Class SA, IO, 6.16s, 2041 1,260,473 220,545 IFB Ser. 3751, Class SB, IO, 5.8s, 2039 9,804,435 1,482,921 Ser. 3632, Class CI, IO, 5s, 2038 191,125 15,527 Ser. 3626, Class DI, IO, 5s, 2037 125,292 5,882 IFB Ser. 3852, Class SG, 4.79s, 2041 1,028,349 1,014,168 Ser. 3747, Class HI, IO, 4 1/2s, 2037 362,035 42,648 Ser. 3707, Class PI, IO, 4 1/2s, 2025 1,486,913 118,269 Ser. 3300, PO, zero %, 2037 23,884 22,158 FRB Ser. 3326, Class WF, zero %, 2035 17,406 15,334 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.691s, 2036 96,847 160,490 IFB Ser. 07-53, Class SP, 23.325s, 2037 117,114 182,129 IFB Ser. 05-75, Class GS, 19.534s, 2035 130,013 186,089 IFB Ser. 10-129, Class PS, IO, 6.461s, 2038 5,676,766 979,242 IFB Ser. 12-4, Class SN, IO, 6.361s, 2040 3,722,720 702,068 IFB Ser. 12-3, Class CS, IO, 6.311s, 2040 3,526,686 675,431 29 MORTGAGE-BACKED SECURITIES (17.1%)* cont. Principal amount Value Federal National Mortgage Association IFB Ser. 11-67, Class BS, IO, 6.261s, 2041 $1,346,296 $216,081 IFB Ser. 12-30, Class HS, IO, 6.211s, 2042 9,362,676 1,905,117 IFB Ser. 404, Class S13, IO, 6.161s, 2040 3,998,345 555,822 IFB Ser. 12-4, Class SY, IO, 5.711s, 2042 3,176,834 527,291 Ser. 03-W10, Class 1, IO, 1.431s, 2043 881,543 41,598 Ser. 07-64, Class LO, PO, zero %, 2037 43,969 40,405 Ser. 04-61, Class CO, PO, zero %, 2031 8,334 8,281 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.15s, 2049 35,786,044 217,042 GMAC Commercial Mortgage Securities, Inc. Ser. 04-C3, Class AJ, 4.915s, 2041 355,000 344,886 Government National Mortgage Association IFB Ser. 11-37, Class SB, IO, 6.46s, 2038 2,212,302 305,072 IFB Ser. 10-85, Class SD, IO, 6.41s, 2038 2,000,149 336,545 IFB Ser. 11-37, Class SD, IO, 6.41s, 2038 2,846,177 389,027 IFB Ser. 10-171, Class SB, IO, 6.21s, 2040 5,763,185 997,434 IFB Ser. 10-120, Class SB, IO, 5.96s, 2035 261,099 27,778 IFB Ser. 10-20, Class SC, IO, 5.91s, 2040 1,143,092 192,965 IFB Ser. 10-160, Class SM, IO, 5.76s, 2038 4,353,801 629,864 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 114,874 19,654 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 2,180,848 300,966 Ser. 11-116, Class BI, IO, 4s, 2026 4,585,690 517,770 Greenpoint Mortgage Funding Trust Ser. 06-AR3, Class 4X, IO, 1s, 2036 2,943,111 103,892 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 F 697,000 700,173 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 112,398 115,401 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 F 57,435 58,584 IndyMac Index Mortgage Loan Trust FRB Ser. 06-AR39, Class A1, 0.419s, 2037 6,809,405 3,608,985 JPMorgan Alternative Loan Trust FRB Ser. 07-A2, Class 12A1, 0.439s, 2037 1,858,812 794,642 FRB Ser. 06-A7, Class 1A1, 0.399s, 2036 1,793,202 856,394 FRB Ser. 07-A1, Class 1A3A, 0.389s, 2037 1,316,797 697,902 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 04-CB9, Class B, 5.853s, 2041 F 589,000 562,718 Ser. 07-LDPX, Class A3S, 5.317s, 2049 580,000 594,849 Ser. 06-LDP9, Class A2S, 5.298s, 2047 932,857 936,168 Ser. 04-C3, Class B, 4.961s, 2042 453,000 433,657 Ser. 06-LDP8, Class X, IO, 0.735s, 2045 2,494,751 47,360 Ser. 06-CB17, Class X, IO, 0.69s, 2043 23,388,370 440,754 Ser. 07-LDPX, Class X, IO, 0.494s, 2049 4,264,578 46,595 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.215s, 2051 8,202,330 83,311 LB Commercial Conduit Mortgage Trust 144A Ser. 98-C4, Class J, 5.6s, 2035 119,000 125,628 30 MORTGAGE-BACKED SECURITIES (17.1%)* cont. Principal amount Value LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 $445,839 $445,839 Ser. 04-C8, Class D, 4.946s, 2039 F 468,000 466,798 Ser. 05-C1, Class D, 4.856s, 2040 F 518,000 496,888 Ser. 03-C5, Class F, 4.843s, 2037 442,000 417,911 Ser. 07-C2, Class XW, IO, 0.712s, 2040 1,193,641 19,401 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.843s, 2038 1,501,750 36,381 Ser. 06-C7, Class XCL, IO, 0.335s, 2038 2,753,065 38,554 Ser. 05-C2, Class XCL, IO, 0.305s, 2040 3,621,034 29,298 Ser. 06-C6, Class XCL, IO, 1/4s, 2039 13,734,910 260,180 Ser. 07-C2, Class XCL, IO, 0.193s, 2040 7,650,266 79,379 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, PO, zero %, 2047 2,286,276 72,875 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 6.032s, 2050 539,000 559,839 FRB Ser. 07-C1, Class A2, 5.928s, 2050 365,396 365,731 Ser. 03-KEY1, Class C, 5.373s, 2035 386,000 386,166 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.36s, 2049 153,308 151,775 Mezz Cap Commercial Mortgage Trust 144A Ser. 07-C5, Class X, IO, 5.164s, 2049 188,117 14,109 Morgan Stanley Capital I Ser. 98-CF1, Class E, 7.35s, 2032 256,000 266,007 FRB Ser. 07-HQ12, Class A2, 5.782s, 2049 F 303,104 308,840 Ser. 07-IQ14, Class A2, 5.61s, 2049 368,485 378,110 Ser. 05-HQ5, Class X2, IO, 0.401s, 2042 71,377,319 169,164 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 F 360,000 313,339 Ser. 03-IQ6, Class C, 5.237s, 2041 F 516,000 518,936 Ser. 05-HQ5, Class X1, IO, 0.147s, 2042 75,695,752 405,729 Morgan Stanley Dean Witter Capital I Ser. 03-HQ2, Class C, 5.15s, 2035 359,000 355,040 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.854s, 2043 F 656,143 678,870 Residential Accredit Loans, Inc. Ser. 06-Q07, Class X3, IO, 1 1/2s, 2046 3,700,879 192,446 Ser. 06-Q07, Class X1, IO, 0.9s, 2046 2,569,768 82,233 Structured Asset Mortgage Investments, Inc. Ser. 06-AR6, Class 2X, IO, 1s, 2046 5,860,866 222,127 Ser. 07-AR1, Class 1X, IO, 0.6s, 2037 2,033,085 43,711 Ser. 06-AR8, Class X, IO, 0.4s, 2036 8,949,023 120,812 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 6.009s, 2045 1,771,340 283,414 TIAA Seasoned Commercial Mortgage Trust FRB Ser. 07-C4, Class AJ, 5.656s, 2039 F 770,000 812,540 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.543s, 2046 2,258,521 32,974 Wachovia Mortgage Loan Trust, LLC FRB Ser. 06-AMN1, Class A1, 0.289s, 2036 3,011,953 1,310,199 31 MORTGAGE-BACKED SECURITIES (17.1%)* cont. Principal amount Value WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 F $87,000 $75,700 Ser. 05-C1A, Class C, 4.9s, 2036 F 85,000 85,625 Washington Mutual Mortgage Pass-Through Certificates FRB Ser. 07-HY1, Class A3A, 0.469s, 2037 2,269,502 1,259,574 Total mortgage-backed securities (cost $59,894,033) U.S. GOVERNMENT AGENCY MORTGAGE OBLIGATIONS (10.1%)* Principal amount Value Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, with due dates from July 1, 2021 to September 1, 2021 $37,147 $40,779 5 1/2s, June 1, 2035 46,377 50,907 5 1/2s, April 1, 2020 35,984 39,185 Federal National Mortgage Association Pass-Through Certificates 7s, with due dates from March 1, 2033 to April 1, 2035 187,253 212,879 6 1/2s, with due dates from September 1, 2036 to November 1, 2037 138,940 156,352 6s, July 1, 2037 13,607 15,040 6s, with due dates from May 1, 2021 to October 1, 2021 106,909 117,512 5 1/2s, with due dates from February 1, 2018 to March 1, 2021 114,459 125,480 5s, May 1, 2037 384,884 417,689 5s, with due dates from May 1, 2020 to March 1, 2021 18,893 20,529 4 1/2s, TBA, May 1, 2042 1,000,000 1,070,703 4s, with due dates from May 1, 2019 to September 1, 2020 214,033 227,652 3 1/2s, TBA, June 1, 2042 10,000,000 10,356,250 3 1/2s, TBA, May 1, 2042 21,000,000 21,807,188 3 1/2s, January 1, 2042 ∆ 2,017,522 2,065,830 Total U.S. government agency mortgage obligations (cost $36,277,124) U.S. TREASURY OBLIGATIONS (0.3%)* Principal amount Value U.S. Treasury Notes 2.750%, November 30, 2016 i $148,000 $163,137 U.S. Treasury Notes 0.125%, December 31, 2013 i 767,000 765,727 Total U.S. treasury obligations (cost $928,864) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.0%)* strike price amount Value Option on an interest rate swap with Bank of America N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 $1,766,000 $1,007 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 5,916,923 1,361 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 7,100,307 1,775 32 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.0%)* cont. strike price amount Value Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 $2,366,769 $237 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 5,916,923 651 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 5,916,923 473 Option on an interest rate swap with Barclay’s Bank, PLC for the right to pay a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June 2021. Jun-16/4.89 333,570 3,869 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022. Jun-12/1.683 1,766,000 1,007 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.36 5,916,923 679,677 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 7,100,307 821,293 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 2,366,769 304,532 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.52 5,916,923 766,242 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 5,916,923 778,312 Option on an interest rate swap with Barclay’s Bank, PLC for the right to receive a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June 2021. Jun-16/4.39 333,570 28,253 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 10,036,000 274,756 Option on an interest rate swap with Citibank, N.A. for the right to pay a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June 2021. Jun-16/5.12 338,985 3,673 33 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.0%)* cont. strike price amount Value Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 $1,766,000 $2,296 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 8,101,000 108,148 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June 2021. Jun-16/4.12 338,985 25,527 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.74 10,036,000 1,530,128 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 8,958,000 318,009 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 10,036,000 285,022 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,766,000 2,296 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/1.9475 13,523,000 114,269 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.096 4,592,000 46,976 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 8,101,000 108,148 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.122 4,592,000 62,681 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.144 4,592,000 75,906 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.169 4,592,000 87,248 34 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.0%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.193 $4,592,000 $97,947 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. Aug-16/4.28 8,958,000 1,100,938 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. Jul-16/4.67 10,036,000 1,487,335 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 3,985,400 11,478 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 5,252,000 244,113 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 5,252,000 226,886 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 5,156,000 58,417 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 9,943,000 111,461 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,766,000 2,296 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,766,000 1,007 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.73 3,985,400 233,026 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.375 5,252,000 1,418,198 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. Aug-15/4.46 5,252,000 1,486,369 35 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.0%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.765 $5,156,000 $507,454 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.77 9,943,000 982,965 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 2,738,000 18,865 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 2,738,000 12,431 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.095 2,738,000 21,603 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.095 2,738,000 15,634 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.10 2,738,000 24,122 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.105% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.105 2,738,000 26,531 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 776,000 1,630 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 776,000 4,757 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 776,000 7,178 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 776,000 9,514 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 776,000 11,516 36 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.0%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 $776,000 $13,176 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 776,000 14,922 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 776,000 16,467 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 1,614,000 36,428 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 1,614,000 69,370 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 1,614,000 90,820 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 3,489,851 201,504 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 1,414,000 25,127 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 5,156,000 63,470 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,766,000 2,296 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,766,000 1,007 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.82% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.82 1,766,000 13,669 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.835% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/1.835 1,766,000 14,817 37 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.0%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.845% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.845 $1,766,000 $16,000 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.855% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/1.855 1,766,000 17,148 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.8625% versus the three month USD-LIBOR-BBA maturing January 2023. Jan-13/1.8625 1,766,000 17,925 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 2,738,000 25,327 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.09 2,738,000 21,794 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.095 2,738,000 27,873 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.095 2,738,000 24,724 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.10 2,738,000 30,200 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.105% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.105 2,738,000 32,418 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 8,101,000 111,875 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. May-12/2.17 776,000 10,088 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1825 1,671,000 30,345 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/2.195 776,000 13,021 38 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.0%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.215 $776,000 $15,155 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.235 776,000 17,142 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.26 776,000 18,965 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.28 776,000 20,362 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.305 776,000 21,868 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.325 776,000 23,070 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR-BBA maturing June 2042. Jun-12/2.83 1,614,000 36,234 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing September 2042. Sep-12/2.855 1,614,000 67,610 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 1,614,000 88,334 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing September 2026. Sep-16/3.49 3,489,851 270,254 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 1,414,000 106,036 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/4.72 5,156,000 502,607 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 5,804,219 464 39 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (5.0%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 $5,496,611 $385 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 1,414,000 24,687 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 4.565% versus the three month USD-LIBOR-BBA maturing June 2021. Jun-16/4.565 331,452 4,401 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to pay a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. May-16/5.11 2,807,000 28,502 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 1,766,000 2,296 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jun-12/1.683 1,766,000 1,007 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.49 5,804,219 739,516 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.54 5,496,611 725,113 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August 2021. Aug-16/4.17 1,414,000 108,886 Option on an interest rate swap with JPMorgan Chase Bank NA for the right to receive a fixed rate of 4.565% versus the three month USD-LIBOR-BBA maturing June 2021. Jun-16/4.565 331,452 30,919 Total purchased options outstanding (cost $18,463,838) ASSET-BACKED SECURITIES (1.3%)* Principal amount Value Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.114s, 2034 $12,634 $3,404 First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF18, Class A2B, 0.349s, 2037 2,342,672 1,405,603 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 3.291s, 2043 EUR 327,000 314,227 FRB Ser. 03-2, Class 3C, 3.563s, 2043 GBP 121,603 143,325 Merrill Lynch First Franklin Mortgage Loan Trust FRB Ser. 07-3, Class A2B, 0.369s, 2037 $1,169,599 686,555 40 ASSET-BACKED SECURITIES (1.3%)* cont. Principal amount Value Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.439s, 2034 $10,558 $3,058 Structured Asset Securities Corp. FRB Ser. 06-BC2, Class A3, 0.389s, 2036 3,773,834 2,151,085 Total asset-backed securities (cost $4,481,529) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $100,000 $128,155 IL State G.O. Bonds 4.421s, 1/1/15 45,000 47,520 4.071s, 1/1/14 135,000 140,671 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 95,000 123,506 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 115,000 132,981 Total municipal bonds and notes (cost $490,692) SENIOR LOANS (—%)* c Principal amount Value Aramark Corp. bank term loan FRN Ser. B, 2.454s, 2014 $7,147 $7,096 Aramark Corp. bank term loan FRN Ser. B2, 3.829s, 2016 15,770 15,709 Aramark Corp. bank term loan FRN Ser. C, 0.145s, 2016 1,037 1,033 Aramark Corp. bank term loan FRN Ser. C, 0.145s, 2014 576 574 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.494s, 2018 13,071 11,948 Charter Communications Operating, LLC bank term loan FRN Ser. C, 3.83s, 2016 17,858 17,759 Freescale Semiconductor, Inc. bank term loan FRN 4.494s, 2016 13,844 13,558 National Bedding Company, LLC bank term loan FRN Ser. B, 4 1/8s, 2013 9,440 9,440 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 4.058s, 2016 17,486 17,504 SunGard Data Systems, Inc. bank term loan FRN Ser. C, 3.994s, 2017 844 846 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.743s, 2017 25,177 13,916 Univision Communications, Inc. bank term loan FRN 4.494s, 2017 26,405 24,640 West Corp. bank term loan FRN Ser. B2, 2.658s, 2013 5,434 5,430 West Corp. bank term loan FRN Ser. B5, 4.494s, 2016 13,182 13,215 Total senior loans (cost $159,151) SHORT-TERM INVESTMENTS (17.7%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% e 28,249,805 $28,249,805 SSgA Prime Money Market Fund 0.12% P 3,481,000 3,481,000 Straight-A Funding, LLC 144A, Ser. 1 commercial paper with an effective yield of 0.178%, May 17, 2012 $7,500,000 7,499,400 U.S. Treasury Bills with an effective yield of 0.095%, May 31, 2012 200,000 199,984 U.S. Treasury Bills with an effective yield of 0.087%, October 18, 2012 # ## 9,915,000 9,908,337 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.125%, May 3, 2012 ## 3,794,000 3,793,977 41 SHORT-TERM INVESTMENTS (17.7%)* cont. Principal amount Value U.S. Treasury Bills with effective yields ranging from 0.082% to 0.111%, July 26, 2012 # ## $6,731,000 $6,729,512 U.S. Treasury Bills with effective yields ranging from 0.074% to 0.079%, June 28, 2012 # ## 4,747,000 4,746,433 Total short-term investments (cost $64,610,801) TOTAL INVESTMENTS Total investments (cost $402,615,461) Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen KRW South Korean Won MXN Mexican Peso PEN Peruvian Neuvo Sol PLN Polish Zloty SEK Swedish Krona USD / $ United States Dollar ZAR South African Rand Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $364,180,144. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. ∆ Forward commitment, in part or in entirety (Note 1). 42 c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. i Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts (Note 1). P Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $155,148,019 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY* Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, ifany (as a percentage of Portfolio Value): United States 57.5% Argentina 1.2% Germany 13.5 Luxembourg 1.1 United Kingdom 7.3 Canada 1.1 France 5.5 Russia 0.8 Japan 4.6 Sweden 0.5 Supra-Nation 2.3 Other 3.3 Netherlands 1.3 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $346,802,645) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 5/16/12 $1,160,772 $1,157,974 $(2,798) Brazilian Real Buy 5/16/12 338,351 352,617 (14,266) Canadian Dollar Sell 5/16/12 1,857,788 1,843,821 (13,967) Czech Koruna Sell 5/16/12 139,154 142,257 3,103 Euro Buy 5/16/12 1,560,587 1,568,232 (7,645) Japanese Yen Buy 5/16/12 1,029,866 1,000,329 29,537 South African Rand Buy 5/16/12 96,274 95,853 421 43 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $346,802,645) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. cont. South African Rand Sell 5/16/12 $96,274 $95,966 $(308) South Korean Won Buy 5/16/12 914,583 918,905 (4,322) South Korean Won Sell 5/16/12 914,583 906,426 (8,157) Swedish Krona Buy 5/16/12 2 2 — Swiss Franc Buy 5/16/12 1,593,567 1,600,487 (6,920) Barclays Bank PLC Australian Dollar Buy 5/16/12 1,238,386 1,264,353 (25,967) Brazilian Real Buy 5/16/12 542,764 579,035 (36,271) British Pound Sell 5/16/12 1,236,705 1,265,839 29,134 Canadian Dollar Buy 5/16/12 733,886 728,559 5,327 Chilean Peso Buy 5/16/12 812,250 814,890 (2,640) Czech Koruna Sell 5/16/12 1,100,016 1,146,625 46,609 Euro Buy 5/16/12 100,474 78,911 21,563 Hungarian Forint Sell 5/16/12 132,644 130,098 (2,546) Indonesian Rupiah Buy 5/16/12 792,340 798,354 (6,014) Japanese Yen Buy 5/16/12 5,732,655 5,589,811 142,844 Malaysian Ringgit Buy 5/16/12 221,333 224,319 (2,986) Mexican Peso Buy 5/16/12 319,355 326,222 (6,867) Mexican Peso Sell 5/16/12 319,355 314,431 (4,924) New Zealand Dollar Sell 5/16/12 90,278 89,873 (405) Norwegian Krone Buy 5/16/12 1,760,734 1,773,525 (12,791) Polish Zloty Buy 5/16/12 579,494 587,647 (8,153) Singapore Dollar Sell 5/16/12 2,144,675 2,120,401 (24,274) South African Rand Buy 5/16/12 753,298 767,644 (14,346) South Korean Won Buy 5/16/12 937,056 945,134 (8,078) Swedish Krona Buy 5/16/12 649,521 721,885 (72,364) Taiwan Dollar Sell 5/16/12 834,328 827,580 (6,748) Thai Baht Buy 5/16/12 706,505 703,693 2,812 Thai Baht Sell 5/16/12 706,505 700,293 (6,212) Turkish Lira Buy 5/16/12 1,342,022 1,320,063 21,959 Citibank, N.A. Australian Dollar Buy 5/16/12 1,497,029 1,559,790 (62,761) Brazilian Real Buy 5/16/12 1,032,946 1,075,913 (42,967) British Pound Sell 5/16/12 45,113 70,571 25,458 Canadian Dollar Buy 5/16/12 2,769,681 2,756,853 12,828 Czech Koruna Sell 5/16/12 1,767,376 1,793,893 26,517 Danish Krone Buy 5/16/12 895,700 889,125 6,575 Euro Sell 5/16/12 20,019,303 20,097,893 78,590 Japanese Yen Buy 5/16/12 4,571,286 4,488,141 83,145 Mexican Peso Sell 5/16/12 37,348 44,553 7,205 Norwegian Krone Buy 5/16/12 560,673 565,224 (4,551) Polish Zloty Buy 5/16/12 391,175 390,982 193 44 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $346,802,645) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Singapore Dollar Sell 5/16/12 $691,241 $683,554 $(7,687) South African Rand Buy 5/16/12 949,788 946,405 3,383 South Korean Won Buy 5/16/12 1,201,549 1,207,947 (6,398) Swedish Krona Buy 5/16/12 2,263,932 2,305,514 (41,582) Swiss Franc Buy 5/16/12 281,976 283,128 (1,152) Taiwan Dollar Sell 5/16/12 833,037 824,899 (8,138) Turkish Lira Buy 5/16/12 1,350,707 1,330,903 19,804 Credit Suisse AG Australian Dollar Buy 5/16/12 52,956 79,559 (26,603) Brazilian Real Buy 5/16/12 151,047 165,072 (14,025) British Pound Buy 5/16/12 3,086,976 3,052,185 34,791 Canadian Dollar Buy 5/16/12 2,705,521 2,693,296 12,225 Chilean Peso Buy 5/16/12 1,615,112 1,613,901 1,211 Czech Koruna Sell 5/16/12 1,646,434 1,683,741 37,307 Euro Sell 5/16/12 4,410,918 4,427,643 16,725 Hungarian Forint Sell 5/16/12 835,519 823,761 (11,758) Japanese Yen Sell 5/16/12 13,170,876 12,745,874 (425,002) Mexican Peso Sell 5/16/12 380,909 394,987 14,078 New Zealand Dollar Buy 5/16/12 60,703 64,596 (3,893) Norwegian Krone Sell 5/16/12 1,423,768 1,435,133 11,365 Polish Zloty Sell 5/16/12 19,763 15,861 (3,902) Singapore Dollar Sell 5/16/12 550,633 543,949 (6,684) South African Rand Buy 5/16/12 831,313 833,159 (1,846) South Korean Won Buy 5/16/12 946,854 949,797 (2,943) Swedish Krona Buy 5/16/12 2,632,463 2,736,340 (103,877) Swiss Franc Sell 5/16/12 3,245,093 3,258,645 13,552 Taiwan Dollar Sell 5/16/12 832,530 825,102 (7,428) Turkish Lira Buy 5/16/12 1,349,913 1,320,477 29,436 Deutsche Bank AG Australian Dollar Sell 5/16/12 168,232 165,414 (2,818) Brazilian Real Buy 5/16/12 780,399 807,853 (27,454) Brazilian Real Sell 5/16/12 780,399 795,860 15,461 British Pound Buy 5/16/12 945,258 932,383 12,875 Canadian Dollar Buy 5/16/12 2,705,825 2,718,381 (12,556) Czech Koruna Sell 5/16/12 1,752,921 1,791,523 38,602 Euro Sell 5/16/12 4,601,144 4,592,099 (9,045) Malaysian Ringgit Sell 5/16/12 202,547 198,330 (4,217) Mexican Peso Buy 5/16/12 819,416 812,046 7,370 Mexican Peso Sell 5/16/12 819,416 835,829 16,413 Norwegian Krone Buy 5/16/12 286,965 288,973 (2,008) Polish Zloty Buy 5/16/12 1,049,372 1,062,568 (13,196) Singapore Dollar Sell 5/16/12 1,188,864 1,175,446 (13,418) South African Rand Buy 5/16/12 367,905 384,575 (16,670) 45 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $346,802,645) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. South Korean Won Buy 5/16/12 $1,473,518 $1,480,087 $(6,569) Swedish Krona Sell 5/16/12 761,316 774,539 13,223 Turkish Lira Buy 5/16/12 1,341,852 1,317,174 24,678 Goldman Sachs International Australian Dollar Buy 5/16/12 2,322,689 2,317,313 5,376 British Pound Sell 5/16/12 899,983 947,016 47,033 Canadian Dollar Buy 5/16/12 352,269 349,494 2,775 Chilean Peso Buy 5/16/12 800,964 806,197 (5,233) Czech Koruna Sell 5/16/12 1,602,724 1,639,931 37,207 Euro Sell 5/16/12 21,822,007 21,919,426 97,419 Japanese Yen Buy 5/16/12 3,163,890 3,079,129 84,761 Norwegian Krone Buy 5/16/12 1,101,611 1,109,868 (8,257) Polish Zloty Buy 5/16/12 57,420 58,298 (878) Polish Zloty Sell 5/16/12 57,420 56,324 (1,096) Singapore Dollar Sell 5/16/12 1,644,951 1,631,191 (13,760) South African Rand Buy 5/16/12 812,143 808,775 3,368 South African Rand Sell 5/16/12 812,143 804,981 (7,162) South Korean Won Buy 5/16/12 814,554 818,767 (4,213) Swedish Krona Buy 5/16/12 4,252,836 4,252,987 (151) Taiwan Dollar Sell 5/16/12 18,759 19,743 984 Turkish Lira Buy 5/16/12 1,341,852 1,321,925 19,927 HSBC Bank USA, National Association Australian Dollar Buy 5/16/12 944,287 965,512 (21,225) British Pound Sell 5/16/12 334,646 309,650 (24,996) Canadian Dollar Buy 5/16/12 2,705,521 2,693,323 12,198 Czech Koruna Sell 5/16/12 1,602,740 1,641,159 38,419 Euro Sell 5/16/12 6,766,162 6,779,426 13,264 Indian Rupee Sell 5/16/12 243,451 251,743 8,292 Japanese Yen Buy 5/16/12 4,756,088 4,662,240 93,848 New Zealand Dollar Sell 5/16/12 173,694 172,939 (755) Norwegian Krone Sell 5/16/12 1,822,175 1,834,701 12,526 Singapore Dollar Sell 5/16/12 1,474,605 1,458,525 (16,080) South Korean Won Buy 5/16/12 695,555 696,819 (1,264) Thai Baht Sell 5/16/12 290,987 288,335 (2,652) Turkish Lira Buy 5/16/12 522,878 514,581 8,297 JPMorgan Chase Bank, N.A. Australian Dollar Buy 5/16/12 403,779 394,683 9,096 Brazilian Real Buy 5/16/12 356,296 378,919 (22,623) British Pound Sell 5/16/12 2,047,436 2,027,696 (19,740) Canadian Dollar Buy 5/16/12 2,829,822 2,825,864 3,958 Chilean Peso Buy 5/16/12 805,195 806,032 (837) Czech Koruna Sell 5/16/12 1,925,337 1,968,814 43,477 Euro Buy 5/16/12 247,412 255,461 (8,049) 46 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $346,802,645) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Japanese Yen Buy 5/16/12 $2,032,828 $1,975,991 $56,837 Mexican Peso Sell 5/16/12 54,860 40,501 (14,359) Norwegian Krone Buy 5/16/12 3,025,659 3,049,677 (24,018) Peruvian New Sol Sell 5/16/12 348,744 344,906 (3,838) Polish Zloty Buy 5/16/12 1,110,720 1,128,088 (17,368) Singapore Dollar Sell 5/16/12 1,011,326 999,004 (12,322) South African Rand Buy 5/16/12 819,924 841,335 (21,411) South Korean Won Sell 5/16/12 882,220 877,089 (5,131) Swiss Franc Sell 5/16/12 2,884,221 2,891,083 6,862 Taiwan Dollar Sell 5/16/12 830,058 821,482 (8,576) Thai Baht Buy 5/16/12 290,987 288,475 2,512 Thai Baht Sell 5/16/12 290,987 289,922 (1,065) Turkish Lira Buy 5/16/12 1,346,053 1,314,612 31,441 Royal Bank of Scotland PLC (The) Australian Dollar Buy 5/16/12 1,292,486 1,311,561 (19,075) Brazilian Real Sell 5/16/12 518,435 521,836 3,401 British Pound Sell 5/16/12 14,652,871 14,481,511 (171,360) Canadian Dollar Sell 5/16/12 709,700 699,027 (10,673) Chilean Peso Buy 5/16/12 812,098 809,689 2,409 Czech Koruna Sell 5/16/12 1,633,507 1,670,703 37,196 Euro Sell 5/16/12 4,264,245 4,305,115 40,870 Japanese Yen Buy 5/16/12 1,774,224 1,725,331 48,893 Malaysian Ringgit Buy 5/16/12 476,308 472,923 3,385 Mexican Peso Buy 5/16/12 392,280 378,752 13,528 New Zealand Dollar Sell 5/16/12 803,519 798,636 (4,883) Norwegian Krone Sell 5/16/12 382,288 384,740 2,452 Polish Zloty Buy 5/16/12 585,226 590,069 (4,843) Singapore Dollar Sell 5/16/12 990,235 981,284 (8,951) South African Rand Buy 5/16/12 986,511 980,565 5,946 South Korean Won Buy 5/16/12 1,012,908 1,017,153 (4,245) Swedish Krona Buy 5/16/12 6,509,794 6,638,089 (128,295) Taiwan Dollar Sell 5/16/12 1,660,393 1,644,783 (15,610) Turkish Lira Buy 5/16/12 1,640,502 1,624,931 15,571 State Street Bank and Trust Co. Australian Dollar Sell 5/16/12 2,536,283 2,519,277 (17,006) Brazilian Real Buy 5/16/12 902,827 950,305 (47,478) British Pound Buy 5/16/12 1,108,994 1,130,104 (21,110) Canadian Dollar Buy 5/16/12 3,708,188 3,695,136 13,052 Chilean Peso Buy 5/16/12 1,628,758 1,628,728 30 Czech Koruna Sell 5/16/12 1,227,225 1,275,243 48,018 Euro Sell 5/16/12 9,080,898 9,080,415 (483) Hungarian Forint Buy 5/16/12 741,763 727,632 14,131 Japanese Yen Sell 5/16/12 441,095 428,693 (12,402) Malaysian Ringgit Buy 5/16/12 299,545 294,817 4,728 47 FORWARD CURRENCY CONTRACTS at 4/30/12 (aggregate face value $346,802,645) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Malaysian Ringgit Sell 5/16/12 $299,545 $297,378 $(2,167) Mexican Peso Sell 5/16/12 266,803 272,373 5,570 Norwegian Krone Buy 5/16/12 2,537,290 2,557,431 (20,141) Polish Zloty Buy 5/16/12 1,451,126 1,455,501 (4,375) Singapore Dollar Sell 5/16/12 1,103,853 1,092,859 (10,994) South African Rand Buy 5/16/12 819,565 806,822 12,743 South Korean Won Buy 5/16/12 1,127,043 1,135,431 (8,388) Swedish Krona Buy 5/16/12 119,899 252,570 (132,671) Swiss Franc Sell 5/16/12 3,247,958 3,265,339 17,381 Taiwan Dollar Sell 5/16/12 20,831 20,655 (176) Turkish Lira Buy 5/16/12 1,612,743 1,579,611 33,132 UBS AG Australian Dollar Sell 5/16/12 1,365,419 1,335,352 (30,067) Brazilian Real Buy 5/16/12 1,578,900 1,638,999 (60,099) Brazilian Real Sell 5/16/12 1,578,901 1,604,247 25,346 British Pound Sell 5/16/12 1,049,601 1,033,660 (15,941) Canadian Dollar Buy 5/16/12 637,950 632,866 5,084 Czech Koruna Sell 5/16/12 1,693,535 1,746,439 52,904 Euro Sell 5/16/12 4,086,066 4,073,036 (13,030) Hungarian Forint Buy 5/16/12 816,444 799,827 16,617 Israeli Shekel Buy 5/16/12 409,998 412,498 (2,500) Japanese Yen Sell 5/16/12 1,435,719 1,404,665 (31,054) New Zealand Dollar Sell 5/16/12 805,970 808,358 2,388 Norwegian Krone Sell 5/16/12 184,411 205,527 21,116 Polish Zloty Buy 5/16/12 1,184,293 1,182,924 1,369 Singapore Dollar Sell 5/16/12 1,115,489 1,102,129 (13,360) South African Rand Buy 5/16/12 819,822 826,612 (6,790) South Korean Won Buy 5/16/12 938,839 944,744 (5,905) Swedish Krona Buy 5/16/12 3,109,205 3,246,878 (137,673) Swiss Franc Sell 5/16/12 3,125,757 3,137,422 11,665 Taiwan Dollar Sell 5/16/12 836,735 831,304 (5,431) Thai Baht Buy 5/16/12 782,249 776,509 5,740 Turkish Lira Buy 5/16/12 1,330,215 1,309,462 20,753 Westpac Banking Corp. Australian Dollar Buy 5/16/12 2,342,353 2,334,206 8,147 British Pound Buy 5/16/12 2,352,677 2,324,193 28,484 Canadian Dollar Sell 5/16/12 3,212,927 3,187,539 (25,388) Euro Sell 5/16/12 7,459,735 7,474,613 14,878 Japanese Yen Sell 5/16/12 347,616 337,874 (9,742) Mexican Peso Sell 5/16/12 781,769 813,323 31,554 Norwegian Krone Buy 5/16/12 649,988 651,588 (1,600) Swedish Krona Buy 5/16/12 2,729,149 2,779,381 (50,232) Total 48 FUTURES CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 44 $5,493,231 Jun-12 $(89,114) Canadian Government Bond 10 yr (Long) 43 5,747,987 Jun-12 17,226 Euro-Bobl 5 yr (Short) 173 28,693,720 Jun-12 (316,744) Euro-Bund 10 yr (Short) 61 11,392,414 Jun-12 (240,136) Euro-Buxl 30 yr Bond (Long) 30 5,122,720 Jun-12 95,207 Euro-Schatz 2 yr (Long) 15 2,196,020 Jun-12 5,311 Euro-Swiss Franc 3 Month (Short) 16 4,403,460 Jun-12 (31,015) Euro-Swiss Franc 3 Month (Short) 16 4,404,782 Dec-12 (61,645) Japanese Government Bond 10 yr (Long) 13 23,303,607 Jun-12 145,593 Japanese Government Bond 10 yr Mini (Short) 19 3,403,293 Jun-12 (12,232) U.K. Gilt 10 yr (Short) 67 12,570,771 Jun-12 (49,526) U.S. Treasury Bond 30 yr (Long) 6 857,250 Jun-12 9,645 U.S. Treasury Bond 30 yr (Long) 44 6,943,750 Jun-12 71,416 U.S. Treasury Note 10 yr (Long) 157 20,768,156 Jun-12 194,733 Total WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $13,248,219) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America N.A. for the obligation to pay a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. $776,000 May-12/2.17 $10,088 Option on an interest rate swap with Bank of America N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 830,000 Jun-12/2.183 13,396 Option on an interest rate swap with Bank of America N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 7,119,234 Aug-16/4.28 880,151 Option on an interest rate swap with Bank of America N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August 2026. 16,876,413 Aug-16/4.35 2,160,581 Option on an interest rate swap with Bank of America N.A. for the obligation to receive a fixed rate of 2.17% versus the three month USD-LIBOR-BBA maturing May 2022. 776,000 May-12/2.17 1,630 Option on an interest rate swap with Bank of America N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August 2026. 7,119,234 Aug-16/4.28 259,133 49 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $13,248,219) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. $830,000 Jun-12/2.183 $13,396 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 3,985,400 Aug-12/2.73 233,026 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 3,147,299 Jul-16/4.67 464,541 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 3,521,759 Aug-16/4.68 521,925 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 1,509,912 May-16/4.745 149,179 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 1,258,920 Jul-16/4.80 196,895 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 2.73% versus the three month USD-LIBOR-BBA maturing August 2022. 3,985,400 Aug-12/2.73 11,478 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing July 2026. 3,147,299 Jul-16/4.67 89,069 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August 2026. 3,521,759 Aug-16/4.68 99,314 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May 2021. 1,509,912 May-16/4.745 18,421 Option on an interest rate swap with Barclay’s Bank, PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July 2026. 1,258,920 Jul-16/4.80 32,984 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 848,000 Jul-12/2.1714 14,509 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 6,692,000 Jul-12/2.6075 326,637 50 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $13,248,219) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing May 2021. $3,153,282 May-16/4.11 $236,635 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June 2026. 2,122,325 Jun-16/4.86 342,340 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing May 2021. 3,153,282 May-16/5.11 34,093 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing June 2026. 2,122,325 Jun-16/5.86 31,612 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 848,000 Jul-12/2.1714 14,509 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May 2022. 3,532,000 May-12/2.324 90,984 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June 2022. 3,532,000 Jun-12/2.346 97,201 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July 2022. 3,532,000 Jul-12/2.372 105,748 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August 2022. 3,532,000 Aug-12/2.394 113,695 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September 2022. 3,532,000 Sep-12/2.419 121,042 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October 2022. 3,532,000 Oct-12/2.443 128,212 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August 2022. 9,326,000 Aug-12/2.4475 337,881 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July 2022. 6,692,000 Jul-12/2.6075 326,637 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 16,528,600 Aug-12/2.855 1,141,961 51 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $13,248,219) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. $988,742 May-16/4.7575 $99,171 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 3,774,781 May-16/4.77 380,498 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 2.855% versus the three month USD-LIBOR-BBA maturing August 2022. 16,528,600 Aug-12/2.855 33,884 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May 2021. 988,742 May-16/4.7575 12,458 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May 2021. 3,774,781 May-16/4.77 47,185 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. 2,738,000 May-12/2.09 25,327 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. 2,738,000 May-12/2.09 21,794 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. 2,738,000 Jun-12/2.095 27,873 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. 2,738,000 May-12/2.095 24,724 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. 2,738,000 Jun-12/2.10 30,200 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 848,000 Jul-12/2.1714 14,509 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 830,000 Jun-12/2.183 13,396 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. 776,000 Jun-12/2.195 13,021 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 3,187,839 May-16/4.60 292,389 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 9,672,167 May-16/4.765 951,935 52 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $13,248,219) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. $2,738,000 May-12/2.09 $18,865 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.09% versus the three month USD-LIBOR-BBA maturing May 2022. 2,738,000 May-12/2.09 12,431 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing June 2022. 2,738,000 Jun-12/2.095 21,603 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.095% versus the three month USD-LIBOR-BBA maturing May 2022. 2,738,000 May-12/2.095 15,634 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.10% versus the three month USD-LIBOR-BBA maturing June 2022. 2,738,000 Jun-12/2.10 24,122 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 2.195% versus the three month USD-LIBOR-BBA maturing June 2022. 776,000 Jun-12/2.195 4,757 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing May 2021. 3,187,839 May-16/4.60 39,816 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May 2021. 9,672,167 May-16/4.765 109,586 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 848,000 Jul-12/2.1714 14,509 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 830,000 Jun-12/2.183 13,396 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.32% versus the three month USD-LIBOR-BBA maturing November 2022. 989,000 Nov-12/2.32 28,780 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.335% versus the three month USD-LIBOR-BBA maturing November 2022. 989,000 Nov-12/2.335 29,660 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.345% versus the three month USD-LIBOR-BBA maturing December 2022. 989,000 Dec-12/2.345 30,422 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.355% versus the three month USD-LIBOR-BBA maturing December 2022. 989,000 Dec-12/2.355 31,154 53 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $13,248,219) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.3625% versus the three month USD-LIBOR-BBA maturing January 2023. $989,000 Jan-13/2.3625 $31,559 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July 2022. 6,692,000 Jul-12/2.61875 332,860 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July 2022. 950,000 Jul-12/2.6825 52,260 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing May 2021. 3,203,784 May-16/4.36 267,900 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 2026. 899,287 Jun-16/4.77 139,219 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing June 2026. 899,287 Jun-16/4.77 22,482 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing May 2021. 3,203,784 May-16/4.86 37,036 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July 2022. 848,000 Jul-12/2.1714 14,509 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June 2022. 830,000 Jun-12/2.183 13,396 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 5,252,000 Aug-15/4.375 1,487,645 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 5,252,000 Aug-15/4.46 1,558,972 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 3,087,351 Jul-16/4.74 484,939 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 2,923,729 Jul-16/4.79 468,797 54 WRITTEN OPTIONS OUTSTANDING at 4/30/12 (premiums received $13,248,219) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. $3,954,500 May-12/5.51 $1,266,587 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 2045. 5,252,000 Aug-15/4.375 251,077 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 2045. 5,252,000 Aug-15/4.46 233,394 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July 2026. 3,087,351 Jul-16/4.74 81,358 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July 2026. 2,923,729 Jul-16/4.79 75,017 Option on an interest rate swap with JPMorgan Chase Bank NA for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 2022. 3,954,500 May-12/5.51 4 Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/12 (proceeds receivable $11,411,562) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, May 1, 2042 $1,000,000 5/14/12 $1,070,703 Federal National Mortgage Association, 3 1/2s, May 1, 2042 10,000,000 5/14/12 10,384,375 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $610,000 $— 5/1/22 3 month USD- LIBOR-BBA 2.07625% $2,056 10,974,000 — 3/23/17 1.4045% 3 month USD- LIBOR-BBA (185,997) 3,674,000 — 3/23/42 3 month USD- LIBOR-BBA 3.0995% 226,568 3,940,000 — 3/29/22 2.24312% 3 month USD- LIBOR-BBA (84,483) 1,637,000 — 4/17/17 3 month USD- LIBOR-BBA 1.14375% 4,900 55 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. cont. CAD 1,790,000 $— 4/20/14 1.58% 3 month CAD- BA-CDOR $499 CAD 3,048,000 — 4/20/17 1.98% 3 month CAD- BA-CDOR (2,961) CAD 766,000 — 4/20/22 2.56% 3 month CAD- BA-CDOR (726) Barclay’s Bank, PLC $1,725,000 32,206 4/18/22 2.3475% 3 month USD- LIBOR-BBA (18,853) 1,568,000 — 4/16/14 3 month USD- LIBOR-BBA 0.56% 469 1,400,000 — 4/16/22 2.15% 3 month USD- LIBOR-BBA (15,934) 1,100,000 — 4/19/17 3 month USD- LIBOR-BBA 1.145% 3,263 530,000 — 4/20/14 3 month USD- LIBOR-BBA 0.56% 142 1,508,226 — 5/2/22 2.047% 3 month USD- LIBOR-BBA (905) 8,142,000 — 4/4/17 3 month USD- LIBOR-BBA 1.255% 73,768 16,808,000 — 4/10/17 1.3155% 3 month USD- LIBOR-BBA (197,220) 850,000 — 4/11/42 3.06% 3 month USD- LIBOR-BBA (44,276) 2,960,000 — 4/11/17 3 month USD- LIBOR-BBA 1.29625% 31,789 802,000 — 4/12/22 2.12% 3 month USD- LIBOR-BBA (7,187) 3,283,000 — 4/12/14 3 month USD- LIBOR-BBA 0.59625% 3,372 776,000 3,182 4/18/22 2.15% 3 month USD- LIBOR-BBA (5,578) AUD 1,588,000 — 4/16/14 3 month AUD- BBR-BBSW 3.84% 4,111 AUD 1,135,000 — 4/16/17 6 month AUD- BBR-BBSW 4.22% 5,990 AUD 986,000 — 4/18/22 6 month AUD- BBR-BBSW 4.595% 10,281 AUD 2,260,000 — 4/5/22 6 month AUD- BBR-BBSW 4.73% 49,851 EUR 11,427,000 — 4/25/14 1.045% 6 month EUR- EURIBOR- REUTERS (34,411) EUR 5,849,000 — 4/25/17 1.51% 6 month EUR- EURIBOR- REUTERS (33,783) 56 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. EUR 2,823,000 $— 4/25/22 2.215% 6 month EUR- EURIBOR- REUTERS $(12,436) EUR 349,000 — 4/25/42 6 month EUR- EURIBOR- REUTERS 2.475% (1,894) GBP 2,903,000 — 4/18/17 6 month GBP- LIBOR-BBA 1.645% (7,545) GBP 1,141,000 — 4/18/22 2.43% 6 month GBP- LIBOR-BBA (1,105) GBP 540,000 — 4/18/42 6 month GBP- LIBOR-BBA 3.21% (275) GBP 1,732,000 — 4/30/22 6 month GBP- LIBOR-BBA 2.43% 899 JPY 486,292,500 — 4/13/17 0.45625% 6 month JPY- LIBOR-BBA (11,878) $1,044,000 — 4/11/22 2.265% 3 month USD- LIBOR-BBA (23,467) AUD 3,676,000 — 3/20/17 6 month AUD- BBR-BBSW 4.52% 68,857 AUD 2,694,000 — 3/20/22 4.82% 6 month AUD- BBR-BBSW (78,544) AUD 3,801,000 — 3/20/14 4.205% 3 month AUD- BBR-BBSW (34,108) AUD 1,562,000 — 3/20/22 4.82% 6 month AUD- BBR-BBSW (45,540) AUD 9,932,000 — 3/20/17 4.52% 6 month AUD- BBR-BBSW (186,041) AUD 3,523,000 — 3/16/17 6 month AUD- BBR-BBSW 4.71% 97,451 AUD 1,454,000 — 3/16/22 6 month AUD- BBR-BBSW 5.0175% 66,743 EUR 2,600,000 — 9/30/21 2.578% 6 month EUR- EURIBOR- REUTERS (185,555) GBP 2,310,000 — 8/8/21 2.9785% 6 month GBP- LIBOR-BBA (219,690) GBP 1,031,000 — 8/15/31 3.60% 6 month GBP- LIBOR-BBA (148,874) GBP 3,500,000 E — 2/3/31 6 month GBP- LIBOR-BBA 4.86% 356,032 JPY 893,517,000 — 2/13/17 6 month JPY- LIBOR-BBA 0.48% 41,548 JPY 446,758,500 — 2/16/17 6 month JPY- LIBOR-BBA 0.4675% 17,154 JPY 893,517,000 — 2/17/17 6 month JPY- LIBOR-BBA 0.44125% 19,585 57 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclay’s Bank, PLC cont. JPY 3,445,200,000 $— 3/6/14 6 month JPY- LIBOR-BBA 0.34375% $(5,661) JPY 1,391,300,000 — 3/6/17 0.4725% 6 month JPY- LIBOR-BBA (54,494) JPY 2,672,300,000 — 3/30/14 0.3525% 6 month JPY- LIBOR-BBA (4,628) JPY 356,200,000 — 3/30/17 0.4925% 6 month JPY- LIBOR-BBA (17,357) Citibank, N.A. $592,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0625% 3,126 21,737,000 — 3/23/14 3 month USD- LIBOR-BBA 0.646% 45,827 2,185,000 — 3/23/42 3.1348% 3 month USD- LIBOR-BBA (150,886) 71,000 — 3/23/14 3 month USD- LIBOR-BBA 0.643% 145 9,000 — 3/23/17 1.412% 3 month USD- LIBOR-BBA (156) 37,000 — 3/23/22 2.407% 3 month USD- LIBOR-BBA (1,372) 1,970,000 — 3/30/22 2.248% 3 month USD- LIBOR-BBA (43,002) Credit Suisse International 3,267,000 — 4/30/22 3 month USD- LIBOR-BBA 2.068% 9,456 11,604,000 — 4/30/14 3 month USD- LIBOR-BBA 0.56% 1,991 2,490,000 — 4/30/22 2.07% 3 month USD- LIBOR-BBA (7,656) 375,000 — 4/30/22 2.077% 3 month USD- LIBOR-BBA (1,397) 610,000 — 5/1/22 2.074% 3 month USD- LIBOR-BBA (1,928) 802,000 E — 8/17/22 3 month USD- LIBOR-BBA 2.4475% 23,563 2,874,000 — 4/5/22 3 month USD- LIBOR-BBA 2.25% 61,895 1,855,000 — 4/12/42 2.8825% 3 month USD- LIBOR-BBA (27,721) 111,066,000 — 4/13/14 0.5925% 3 month USD- LIBOR-BBA (100,506) CAD 13,450,000 — 4/20/14 1.58% 3 month CAD- BA-CDOR 3,752 CAD 483,000 — 4/20/17 3 month CAD- BA-CDOR 1.98% 469 CAD 1,180,000 — 4/20/22 3 month CAD- BA-CDOR 2.56% 1,119 58 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. CAD 11,534,000 $— 4/26/14 1.71% 3 month CAD- BA-CDOR $(25,144) CAD 2,538,000 — 4/26/22 3 month CAD- BA-CDOR 2.61875% 14,950 CAD 2,309,000 — 4/30/22 3 month CAD- BA-CDOR 2.55% (1,295) CHF 1,002,000 — 4/23/22 1.11% 6 month CHF- LIBOR-BBA (4,681) CHF 3,280,000 — 4/23/14 0.15% 6 month CHF- LIBOR-BBA 2,370 CHF 1,753,000 — 4/27/17 0.49125% 6 month CHF- LIBOR-BBA (2,634) CHF 25,341,000 — 3/14/14 6 month CHF- LIBOR-BBA 0.17% 172 CHF 5,382,000 — 3/14/17 6 month CHF- LIBOR-BBA 0.43% 1,332 CHF 6,999,000 — 3/19/14 0.2575% 6 month CHF- LIBOR-BBA (13,246) CHF 3,466,000 — 3/19/17 0.5525% 6 month CHF- LIBOR-BBA (23,860) CHF 2,894,000 — 3/19/22 6 month CHF- LIBOR-BBA 1.1675% 37,724 CHF 12,167,000 — 3/22/14 6 month CHF- LIBOR-BBA 0.2275% 14,439 CHF 705,000 — 3/22/22 1.2275% 6 month CHF- LIBOR-BBA (13,761) CHF 605,000 — 3/22/17 6 month CHF- LIBOR-BBA 0.58% 5,034 CHF 3,410,000 — 3/27/22 6 month CHF- LIBOR-BBA 1.1275% 27,821 CHF 1,730,000 — 3/29/22 6 month CHF- LIBOR-BBA 1.15% 18,296 CHF 1,589,000 — 4/5/22 1.1725% 6 month CHF- LIBOR-BBA (20,003) CHF 4,300,000 — 4/11/14 0.17% 6 month CHF- LIBOR-BBA 513 CHF 722,000 — 4/11/22 6 month CHF- LIBOR-BBA 1.12% 3,791 CHF 15,880,000 — 4/16/14 0.15125% 6 month CHF- LIBOR-BBA 10,655 CHF 5,449,000 — 4/19/14 0.14% 6 month CHF- LIBOR-BBA 5,121 CHF 2,268,000 — 4/19/17 0.4825% 6 month CHF- LIBOR-BBA (2,796) CHF 1,117,000 — 4/19/22 1.125% 6 month CHF- LIBOR-BBA (6,402) 59 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. EUR 8,056,000 $— 4/24/14 6 month EUR- EURIBOR- REUTERS 1.063% $27,956 EUR 1,599,000 — 4/24/17 6 month EUR- EURIBOR- REUTERS 1.539% 12,344 EUR 3,074,000 — 4/24/22 6 month EUR- EURIBOR- REUTERS 2.248% 26,028 EUR 1,661,000 — 4/27/17 6 month EUR- EURIBOR- REUTERS 1.533% 12,102 EUR 10,400,000 — 9/30/14 6 month EUR- EURIBOR- REUTERS 1.615% 326,491 EUR 4,700,000 — 11/28/21 6 month EUR- EURIBOR- REUTERS 2.65% 304,266 EUR 5,400,000 — 11/28/16 6 month EUR- EURIBOR- REUTERS 2.0625% 240,037 GBP 2,311,000 — 8/15/21 6 month GBP- LIBOR-BBA 2.91% 195,658 GBP 2,497,000 — 4/18/17 1.6475% 6 month GBP- LIBOR-BBA 7,130 GBP 1,232,000 — 4/18/22 2.4275% 6 month GBP- LIBOR-BBA (729) MXN 16,310,000 — 7/21/20 1 month MXN- TIIE-BANXICO 6.895% 62,153 SEK 8,690,000 — 1/23/22 2.30% 3 month SEK- STIBOR-SIDE 16,685 SEK 8,690,000 — 1/25/22 2.4275% 3 month SEK- STIBOR-SIDE 2,056 SEK 8,690,000 — 2/20/22 3 month SEK- STIBOR-SIDE 2.38% (15,746) SEK 4,354,000 — 2/23/22 2.545% 3 month SEK- STIBOR-SIDE (1,577) SEK 5,662,000 — 2/24/22 2.5375% 3 month SEK- STIBOR-SIDE (1,487) SEK 9,710,000 — 3/1/14 1.9675% 3 month SEK- STIBOR-SIDE 2,356 SEK 990,000 — 3/1/17 2.165% 3 month SEK- STIBOR-SIDE 192 SEK 14,234,000 — 3/6/22 3 month SEK- STIBOR-SIDE 2.475% (8,233) SEK 11,429,000 — 3/13/22 2.43% 3 month SEK- STIBOR-SIDE 13,266 60 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. SEK 19,646,000 $— 3/22/14 3 month SEK- STIBOR-SIDE 2.03% $(461) SEK 7,396,000 — 3/22/17 2.33% 3 month SEK- STIBOR-SIDE (7,050) SEK 8,575,000 — 3/22/22 2.72% 3 month SEK- STIBOR-SIDE (22,542) SEK 61,057,000 — 4/12/14 1.97% 3 month SEK- STIBOR-SIDE 9,256 SEK 13,554,000 — 4/12/22 3 month SEK- STIBOR-SIDE 2.4575% (11,419) Deutsche Bank AG $28,489,000 — 5/2/17 1.1066% 3 month USD- LIBOR-BBA (12,250) 4,014,000 — 5/2/22 2.046% 3 month USD- LIBOR-BBA (2,047) 1,508,226 — 5/2/22 3 month USD- LIBOR-BBA 2.05% 1,327 300,000 E — 10/7/21 3 month USD- LIBOR-BBA 3.0475% 1,383 EUR 8,570,000 — 12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS (1,249,338) KRW 2,839,000,000 — 4/24/17 3.54% 3 month KRW- CD-KSDA- BLOOMBERG (5,479) MXN 16,310,000 — 7/17/20 1 month MXN- TIIE-BANXICO 6.95% 66,889 PLN 4,831,000 — 4/12/17 4.99% 6 month PLN- WIBOR-WIBO (4,663) PLN 4,831,000 — 4/13/17 4.99% 6 month PLN- WIBOR-WIBO (4,762) PLN 4,831,000 — 4/16/17 5.01% 6 month PLN- WIBOR-WIBO (6,004) ZAR 10,436,000 — 4/17/17 3 month ZAR- JIBAR-SAFEX 6.76% (822) ZAR 10,663,000 — 4/10/17 3 month ZAR- JIBAR-SAFEX 6.95% 10,980 ZAR 10,663,000 — 4/11/17 3 month ZAR- JIBAR-SAFEX 6.92% 9,116 Goldman Sachs International $2,255,500 — 4/23/22 2.10375% 3 month USD- LIBOR-BBA (14,805) 1,307,000 38,020 4/27/22 2.60% 3 month USD- LIBOR-BBA (30,358) 1,671,000 (30,914) 4/27/22 3 month USD- LIBOR-BBA 2.35% 17,795 61 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $11,166,000 $— 2/22/14 1 month USD- FEDERAL FUNDS-H.15 0.1925% $15,994 3,003,000 — 2/23/14 0.19625% 1 month USD- FEDERAL FUNDS-H.15 (4,502) 3,587,000 — 3/20/42 3 month USD- LIBOR-BBA 3.1285% 243,738 1,938,592 — 4/13/22 2.1375% 3 month USD- LIBOR-BBA (20,383) 2,614,000 — 4/13/22 2.137% 3 month USD- LIBOR-BBA (27,353) AUD 2,219,000 — 4/20/14 3 month AUD- BBR-BBSW 3.8025% 4,267 AUD 1,614,000 — 4/20/17 6 month AUD- BBR-BBSW 4.185% 6,426 AUD 290,000 — 4/20/22 6 month AUD- BBR-BBSW 4.565% 2,322 AUD 1,490,000 — 3/21/22 5.0175% 6 month AUD- BBR-BBSW (68,299) AUD 805,000 — 4/16/22 6 month AUD- BBR-BBSW 4.575% 7,080 CHF 7,650,000 — 3/15/14 6 month CHF- LIBOR-BBA 0.18% 1,056 CHF 5,324,000 — 3/15/22 1.06% 6 month CHF- LIBOR-BBA (4,502) CHF 2,843,000 — 3/26/17 6 month CHF- LIBOR-BBA 0.575% 22,443 CHF 1,718,000 — 3/29/17 6 month CHF- LIBOR-BBA 0.53% 9,123 CHF 4,541,000 — 4/5/17 0.5225% 6 month CHF- LIBOR-BBA (20,933) CHF 9,174,000 — 4/13/14 0.1125% 6 month CHF- LIBOR-BBA 13,951 CHF 1,584,000 — 4/13/17 6 month CHF- LIBOR-BBA 0.425% (1,670) CHF 933,000 — 4/13/22 6 month CHF- LIBOR-BBA 1.0725% 468 EUR 992,000 — 4/24/17 1.53% 6 month EUR- EURIBOR- REUTERS (6,781) EUR 248,000 — 4/24/22 2.24% 6 month EUR- EURIBOR- REUTERS (1,856) EUR 278,000 — 4/24/42 2.51% 6 month EUR- EURIBOR- REUTERS (1,258) 62 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. EUR 17,300,000 $— 9/29/15 6 month EUR- EURIBOR- REUTERS 1.775% $723,089 EUR 6,700,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% 446,873 GBP 540,000 — 4/18/42 3.21% 6 month GBP- LIBOR-BBA 275 GBP 1,987,000 E — 9/22/31 6 month GBP- LIBOR-BBA 4.06% 22,444 GBP 1,031,000 — 9/23/31 6 month GBP- LIBOR-BBA 3.1175% 20,774 GBP 1,879,000 E — 9/23/31 3.99% 6 month GBP- LIBOR-BBA (6,983) GBP 11,986,000 — 2/8/14 1 month GBP- WMBA-SONIA- COMPOUND 0.5175% (15,008) GBP 12,961,000 — 2/10/14 1 month GBP- WMBA-SONIA- COMPOUND 0.505% (21,461) GBP 1,804,000 E — 8/9/31 4.605% 6 month GBP- LIBOR-BBA (127,619) GBP 1,804,000 E — 8/10/31 4.5175% 6 month GBP- LIBOR-BBA (110,433) GBP 5,346,400 — 2/17/14 0.5625% 1 month GBP- WMBA-SONIA- COMPOUND (181) GBP 5,856,000 — 2/21/14 0.558% 1 month GBP- WMBA-SONIA- COMPOUND 549 GBP 5,841,000 — 2/24/14 0.5125% 1 month GBP- WMBA-SONIA- COMPOUND 10,066 GBP 1,661,000 — 3/2/14 1 month GBP- WMBA-SONIA- COMPOUND 0.54% (1,563) GBP 9,564,600 — 4/4/14 0.5525% 1 month GBP- WMBA-SONIA- COMPOUND 9,551 GBP 1,563,000 — 4/18/17 1.6475% 6 month GBP- LIBOR-BBA 3,715 GBP 1,881,000 — 4/18/22 6 month GBP- LIBOR-BBA 2.4325% 2,533 JPY 1,370,000,000 — 9/15/14 0.361% 6 month JPY- LIBOR-BBA (5,073) JPY 411,000,000 — 9/15/41 6 month JPY- LIBOR-BBA 1.768% (31,200) 63 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. SEK 15,182,000 $— 2/13/17 2.15% 3 month SEK- STIBOR-SIDE $5,333 SEK 15,182,000 — 2/20/17 3 month SEK- STIBOR-SIDE 1.995% (21,119) SEK 48,311,900 — 2/21/14 3 month SEK- STIBOR-SIDE 1.895% (22,647) SEK 10,735,600 — 2/21/22 2.485% 3 month SEK- STIBOR-SIDE 4,539 SEK 14,565,000 — 2/23/17 2.1575% 3 month SEK- STIBOR-SIDE 3,636 SEK 5,690,000 — 3/1/22 3 month SEK- STIBOR-SIDE 2.5275% 729 SEK 11,447,000 — 3/6/17 3 month SEK- STIBOR-SIDE 2.115% (6,312) SEK 11,454,000 — 3/29/22 3 month SEK- STIBOR-SIDE 2.6325% 17,022 JPMorgan Chase Bank NA $2,616,000 — 4/19/22 2.107% 3 month USD- LIBOR-BBA (18,906) 174,000 — 4/20/22 3 month USD- LIBOR-BBA 2.085% 892 11,604,000 — 5/1/14 3 month USD- LIBOR-BBA 0.56% 2,100 2,490,000 — 5/1/22 2.08% 3 month USD- LIBOR-BBA (9,263) 599,600 29,111 4/12/22 4.8675% 3 month USD- LIBOR-BBA (129,035) CAD 15,474,000 — 4/20/14 3 month CAD- BA-CDOR 1.58% (4,270) CAD 2,559,000 — 4/20/17 3 month CAD- BA-CDOR 1.98% 2,486 CAD 426,000 — 4/20/22 2.56% 3 month CAD- BA-CDOR (404) CAD 11,534,000 — 4/27/14 1.67% 3 month CAD- BA-CDOR (15,468) CAD 2,538,000 — 4/27/22 3 month CAD- BA-CDOR 2.57% 3,473 CAD 3,500,000 — 9/21/14 1.21561% 3 month CAD- BA-CDOR 36,704 CAD 1,100,000 — 9/21/41 3 month CAD- BA-CDOR 2.78311% (37,046) CAD 1,060,000 — 9/21/21 2.3911% 3 month CAD- BA-CDOR 8,109 EUR 1,967,000 — 3/23/14 1 month EUR- EONIA-OIS- COMPOUND 0.506% 9,801 64 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank NA cont. EUR 3,227,000 $— 3/23/17 1 month EUR- EONIA-OIS- COMPOUND 1.147% $65,164 EUR 82,000 — 3/23/42 2.65% 6 month EUR- EURIBOR- REUTERS (3,713) GBP 1,096,000 — 3/7/17 6 month GBP- LIBOR-BBA 1.54% (10,107) GBP 479,000 — 3/7/22 6 month GBP- LIBOR-BBA 2.354% (2,752) JPY 901,000,000 — 2/19/15 6 month JPY- LIBOR-BBA 0.705% 121,798 JPY 149,300,000 — 2/19/20 6 month JPY- LIBOR-BBA 1.3975% 107,260 JPY 574,618,000 — 2/20/22 6 month JPY- LIBOR-BBA 0.965% 52,229 JPY 89,500,000 E — 7/28/29 6 month JPY- LIBOR-BBA 2.67% 38,663 JPY 120,300,000 E — 7/28/39 2.40% 6 month JPY- LIBOR-BBA (814) JPY 485,900,000 — 3/6/22 1.0175% 6 month JPY- LIBOR-BBA (71,273) MXN 5,961,000 — 9/11/20 6.82% 1 month MXN- TIIE-BANXICO (20,100) MXN 7,709,000 — 9/14/20 6.82% 1 month MXN- TIIE-BANXICO (25,970) MXN 2,330,000 — 7/16/20 1 month MXN- TIIE-BANXICO 6.99% 10,037 MXN 28,320,000 — 7/30/20 6.3833% 1 month MXN- TIIE-BANXICO (32,110) MXN 7,040,000 — 11/4/20 1 month MXN- TIIE-BANXICO 6.75% 20,867 UBS AG CHF 12,609,000 — 5/23/13 0.7625% 6 month CHF- LIBOR-BBA (185,885) Total E See Note 1 to the financial statements regarding extended effective dates. 65 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,148,757 $— 1/12/41 4.00% (1 month Synthetic TRS $(4,960) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools Barclay’s Bank, PLC 238,198 — 1/12/40 5.00% (1 month Synthetic MBX 782 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,910,662 — 1/12/41 4.50% (1 month Synthetic TRS (14,016) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,040,000 — 4/7/16 (2.63%) USA Non Revised (28,640) Consumer Price Index-Urban (CPI-U) 3,950,565 — 1/12/41 4.50% (1 month Synthetic TRS (28,980) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 3,496,110 — 1/12/41 4.00% (1 month Synthetic TRS (15,096) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 796,613 — 1/12/41 4.50% (1 month Synthetic MBX 4,771 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 1,283,550 — 1/12/40 4.50% (1 month Synthetic MBX 8,089 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 2,560,332 — 1/12/40 4.50% (1 month Synthetic MBX 16,135 USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 5,239,630 — 1/12/41 5.00% (1 month Synthetic MBX 19,643 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,052,058 — 1/12/41 5.00% (1 month Synthetic MBX 3,944 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 208,724 — 1/12/40 5.00% (1 month Synthetic MBX 685 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 66 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclay’s Bank, PLC cont. $676,700 $— 1/12/40 5.00% (1 month Synthetic MBX $2,221 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 490,833 — 1/12/40 5.00% (1 month Synthetic MBX 1,611 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Citibank, N.A. 387,922 — 1/12/41 5.00% (1 month Synthetic MBX 1,454 USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 2,430,705 — 1/12/40 5.00% (1 month Synthetic TRS (4,655) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools Credit Suisse International 1,725,751 — 1/12/41 4.50% (1 month Synthetic MBX 5,747 USD-LIBOR) Index 4.50% 30 year Ginnie Mae II pools 505,344 — 1/12/40 5.00% (1 month Synthetic TRS (968) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 1,147,940 — 1/12/41 4.00% (1 month Synthetic TRS (4,957) USD-LIBOR) Index 4.00% 30 year Fannie Mae pools 2,868,605 — 1/12/40 (5.00%) 1 month Synthetic TRS 5,494 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 796,613 2,863 1/12/41 (4.50%) 1 month Synthetic MBX (1,345) USD-LIBOR Index 4.50% 30 year Fannie Mae pools Goldman Sachs International 1,170,000 — 3/1/16 2.47% USA Non Revised 4,469 Consumer Price Index-Urban (CPI-U) 877,500 — 3/3/16 2.45% USA Non Revised 2,431 Consumer Price Index-Urban (CPI-U) 2,727,851 — 1/12/40 5.00% (1 month Synthetic TRS (5,224) USD-LIBOR) Index 5.00% 30 year Fannie Mae pools 67 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $6,505,924 $— 1/12/41 4.50% (1 month Synthetic TRS $(47,723) USD-LIBOR) Index 4.50% 30 year Fannie Mae pools 184,664 — 1/12/40 (5.00%) 1 month Synthetic TRS 354 USD-LIBOR Index 5.00% 30 year Fannie Mae pools 3,134,593 — 1/12/38 (6.50%) 1 month Synthetic MBX (19,609) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,292,000 — 4/3/17 2.3225% USA Non Revised (6,051) Consumer Price Index-Urban (CPI-U) 2,292,000 — 4/4/17 2.35% USA Non Revised (2,636) Consumer Price Index-Urban (CPI-U) 2,292,000 — 4/5/17 2.355% USA Non Revised (1,902) Consumer Price Index-Urban (CPI-U) 2,292,000 — 4/5/22 2.66% USA Non Revised 10,589 Consumer Price Index-Urban (CPI-U) 2,610,631 (816) 1/12/40 (5.00%) 1 month Synthetic TRS 4,124 USD-LIBOR Index 5.00% 30 year Fannie Mae pools EUR 3,906,000 — 10/18/13 (1.7775%) Eurostat Eurozone (40,743) HICP excluding tobacco GBP 1,430,000 — 3/30/17 (3.0925%) GBP Non-revised (1,091) UK Retail Price Index GBP 1,430,000 — 4/2/17 (3.085%) GBP Non-revised (7,310) UK Retail Price Index GBP 1,430,000 — 4/3/17 (3.09%) GBP Non-revised (7,914) UK Retail Price Index GBP 1,430,000 — 4/3/22 (3.21%) GBP Non-revised (10,234) UK Retail Price Index JPMorgan Chase Bank NA EUR 2,090,000 — 4/2/13 (1.98%) Eurostat Eurozone (747) HICP excluding tobacco Total 68 CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/12 (Unaudited) Upfront Fixed payments premium Termi- received Swap counterparty / received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17 — $(4,451) $500,000 12/20/19 (100 bp) $97,591 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $4,707,257 $— Corporate bonds and notes — 97,766,388 — Foreign government and agency bonds and notes — 129,760,984 — Mortgage-backed securities — 62,188,215 — Municipal bonds and notes — 572,833 — Purchased options outstanding — 18,353,067 — Senior loans — 152,668 — U.S. government agency mortgage obligations — 36,723,975 — U.S. treasury obligations — 928,864 — Short-term investments 31,730,805 32,877,643 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(437,637) $— Futures contracts (261,281) — — Written options — (17,821,013) — TBA sale commitments — (11,455,078) — Interest rate swap contracts — 136,453 — Total return swap contracts — (164,305) — Credit default contracts — 102,042 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 69 Statement of assets and liabilities 4/30/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $374,365,656) $387,512,894 Affiliated issuers (identified cost $28,249,805) (Note 6) 28,249,805 Cash 24,645 Foreign currency (cost $495,329) (Note 1) 488,850 Interest and other receivables 4,363,076 Receivable for shares of the fund sold 1,340,200 Receivable for investments sold 1,042,479 Receivable for sales of delayed delivery securities (Note 1) 11,425,826 Unrealized appreciation on swap contracts (Note 1) 5,012,068 Unrealized appreciation on forward currency contracts (Note 1) 2,074,677 Premium paid on swap contracts (Note 1) 36,181 Total assets LIABILITIES Payable for variation margin (Note 1) 6,745 Payable for investments purchased 194,619 Payable for purchases of delayed delivery securities (Note 1) 35,007,217 Payable for shares of the fund repurchased 405,226 Payable for compensation of Manager (Note 2) 163,863 Payable for investor servicing fees (Note 2) 44,175 Payable for custodian fees (Note 2) 54,728 Payable for Trustee compensation and expenses (Note 2) 94,247 Payable for administrative services (Note 2) 4,121 Payable for distribution fees (Note 2) 96,142 Unrealized depreciation on forward currency contracts (Note 1) 2,512,314 Written options outstanding, at value (premiums received $13,248,219) (Notes 1 and 3) 17,821,013 Premium received on swap contracts (Note 1) 105,382 Unrealized depreciation on swap contracts (Note 1) 4,868,677 TBA sale commitments, at value (proceeds receivable $11,411,562) (Note 1) 11,455,078 Collateral on certain derivative contracts, at value (Note 1) 4,409,864 Other accrued expenses 147,146 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $368,260,481 Undistributed net investment income (Note 1) 8,358,738 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (20,395,361) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 7,956,286 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 70 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($225,337,003 divided by 17,904,400 shares) $12.59 Offering price per class A share (100/96.00 of $12.59)* $13.11 Net asset value and offering price per class B share ($11,542,793 divided by 921,121 shares)** $12.53 Net asset value and offering price per class C share ($40,300,735 divided by 3,215,129 shares)** $12.53 Net asset value and redemption price per class M share ($15,863,801 divided by 1,271,814 shares) $12.47 Offering price per class M share (100/96.75 of $12.47)† $12.89 Net asset value, offering price and redemption price per class R share ($3,905,203 divided by 310,828 shares) $12.56 Net asset value, offering price and redemption price per class Y share ($67,230,609 divided by 5,341,309 shares) $12.59 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 71 Statement of operations Six months ended 4/30/12 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $5,897) (including interest income of $12,541 from investments in affiliated issuers) (Note 6) EXPENSES Compensation of Manager (Note 2) 993,437 Investor servicing fees (Note 2) 268,170 Custodian fees (Note 2) 69,201 Trustee compensation and expenses (Note 2) 16,372 Administrative services (Note 2) 6,875 Distribution fees — Class A (Note 2) 269,001 Distribution fees — Class B (Note 2) 57,239 Distribution fees — Class C (Note 2) 190,453 Distribution fees — Class M (Note 2) 40,323 Distribution fees — Class R (Note 2) 9,785 Other 171,718 Total expenses Expense reduction (Note 2) (329) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (6,669,339) Net realized loss on swap contracts (Note 1) (4,872,326) Net realized gain on futures contracts (Note 1) 37,723 Net realized loss on foreign currency transactions (Note 1) (4,115,234) Net realized loss on written options (Notes 1 and 3) (677,212) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 3,766,044 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 15,434,133 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 72 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 4/30/12* Year ended 10/31/11 Operations: Net investment income $5,141,239 $9,465,350 Net realized gain (loss) on investments and foreign currency transactions (16,296,388) 7,567,845 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 19,200,177 (15,600,660) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (4,754,075) (10,804,999) Class B (209,253) (521,610) Class C (703,282) (1,075,354) Class M (336,478) (959,410) Class R (81,855) (167,931) Class Y (1,724,613) (2,088,110) Increase in capital from settlement payments (Note 9) — 29,274 Redemption fees (Note 1) — 5,174 Increase from capital share transactions (Note 4) 8,288,728 156,216,686 Total increase in net assets NET ASSETS Beginning of period 355,655,944 213,589,689 End of period (including undistributed net investment income of $8,358,738 and $11,027,055, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 73 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) d Class A April 30, 2012 ** .18 .11 (.28) — — 2.31 * .55 * 1.46 * 65 * October 31, 2011 .47 (.27) (.77) — e — e,f 1.13 3.67 116 October 31, 2010 .80 .82 (1.71) — e — e,g 1.14 h 6.35 h 79 October 31, 2009 .62 2.91 (.76) — e — e,i 1.14 h 5.57 h 203 October 31, 2008 .62 (2.16) (.68) .01 — 1.13 h 4.96 h 182 October 31, 2007 .47 .57 (.48) — e — 1.16 h 3.82 h 103 Class B April 30, 2012 ** .14 .09 (.23) — — 1.85 * .92 * 1.09 * 65 * October 31, 2011 .38 (.28) (.67) — e — e,f 1.88 2.94 116 October 31, 2010 .72 .80 (1.62) — e — e,g 1.89 h 5.67 h 79 October 31, 2009 .52 2.92 (.68) — e — e,i 1.89 h 4.77 h 203 October 31, 2008 .53 (2.14) (.59) — e — 1.88 h 4.24 h 182 October 31, 2007 .37 .57 (.38) — e — 1.91 h 3.09 h 103 Class C April 30, 2012 ** .14 .09 (.23) — — 1.85 * .92 * 1.09 * 65 * October 31, 2011 .35 (.24) (.68) — e — e,f 1.88 2.70 116 October 31, 2010 .68 .85 (1.63) — e — e,g 1.89 h 5.39 h 79 October 31, 2009 .53 2.91 (.68) — e — e,i 1.89 h 4.82 h 203 October 31, 2008 .53 (2.15) (.59) — e — 1.88 h 4.21 h 182 October 31, 2007 .38 .56 (.38) — e — 1.91 h 3.07 h 103 Class M April 30, 2012 ** .17 .09 (.26) — — 2.11 * .67 * 1.34 * 65 * October 31, 2011 .45 (.28) (.74) — e — e,f 1.38 3.51 116 October 31, 2010 .78 .80 (1.68) — e — e,g 1.39 h 6.21 h 79 October 31, 2009 .58 2.89 (.73) — e — e,i 1.39 h 5.30 h 203 October 31, 2008 .58 (2.13) (.65) — e — 1.38 h 4.70 h 182 October 31, 2007 .43 .58 (.45) — e — 1.41 h 3.58 h 103 Class R April 30, 2012 ** .17 .09 (.26) — — 2.10 * .67 * 1.34 * 65 * October 31, 2011 .44 (.28) (.74) — e — e,f 1.38 3.43 116 October 31, 2010 .75 .84 (1.68) — e — e,g 1.39 h 5.92 h 79 October 31, 2009 .59 2.91 (.73) — e — e,i 1.39 h 5.31 h 203 October 31, 2008 .59 (2.15) (.65) — e — 1.38 h 4.69 h 182 October 31, 2007 .44 .56 (.45) — e — 1.41 h 3.52 h 103 Class Y April 30, 2012 ** .20 .10 (.29) — — 2.46 * .42 * 1.59 * 65 * October 31, 2011 .46 (.24) (.80) — e — e,f .88 3.53 116 October 31, 2010 .83 .83 (1.75) — e — e,g .89 h 6.54 h 79 October 31, 2009 .64 2.92 (.79) — e — e,i .89 h 5.78 h 203 October 31, 2008 .66 (2.18) (.71) .01 — .88 h 5.24 h 182 October 31, 2007 .50 .58 (.51) — e — .91 h 4.06 h 103 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 74 75 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes TBA roll transactions. e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 9). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc. which amounted to less than $0.01 per share outstanding on March 30, 2010. h Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to October31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets October 31, 2010 0.02% October 31, 2009 0.32 October 31, 2008 0.33 October 31, 2007 0.34 i Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C. and Millennium International Management, L.L.C. which amounted to less than $0.01 per share outstanding on June 23, 2009. The accompanying notes are an integral part of these financial statements. 76 Notes to financial statements 4/30/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from November 1, 2011 through April 30, 2012. Putnam Global Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified open-end management investment company. The investment objective of the fund is to seek high current income. Preservation of capital and long-term total return are secondary objectives, but only to the extent consistent with the objective of seeking high current income. The fund invest mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of companies and governments worldwide; that are investment-grade in quality; and that have intermediate-to long-term maturities (three years or longer). The fund may also invest in bonds that are below investment-grade in quality (sometimes referred to as “junk bonds”). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies Prior to November 1, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective November 1, 2010, this redemption fee no longer applies to shares redeemed. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between 77 securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity and to isolate prepayment risk. 78 The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $454,900,000 on purchased options contracts for the reporting period. Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions or countries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may 79 include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $68,100,000 on total return swap contracts for the reporting period. Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $1,539,500,000 on interest rate swap contracts for the reporting period. Credit default contracts The fund entered into credit default contracts to hedge credit risk. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $4,300,000 on credit default swap contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events 80 of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $4,453,398 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $8,709,390 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $8,112,204. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. 81 A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2011, the fund had a short-term capital loss carryover of $2,479,422 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on October 31, 2017. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $403,955,894, resulting in gross unrealized appreciation and depreciation of $18,579,271 and $6,772,466, respectively, or net unrealized appreciation of $11,806,805. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion and 0.465% of any excess thereafter. 82 Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $329 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $275, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $32,044 and $179 from the sale of classA and classM shares, respectively, and received $8,168 and $1,734 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. 83 A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $1,198 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $329,108,135 and $198,079,227, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $1,992,344 and $1,992,617, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums received Written options outstanding at the USD 393,736,302 $18,551,143 beginning of the reporting period CHF 5,730,000 $7,692 Options opened USD 91,704,000 2,009,041 CHF — — Options exercised USD (81,559,197) (2,082,917) CHF — — Options expired USD — — CHF — — Options closed USD (122,555,870) (5,229,048) CHF (5,730,000) (7,692) Written options outstanding at the USD 281,325,235 $13,248,219 end of the reporting period CHF — $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/12 Year ended 10/31/11 ClassA Shares Amount Shares Amount Shares sold 4,002,644 $50,067,837 8,824,334 $114,266,603 Shares issued in connection with reinvestment of distributions 326,826 4,071,659 704,266 9,043,651 4,329,470 54,139,496 9,528,600 123,310,254 Shares repurchased (3,531,596) (44,002,760) (4,408,446) (56,708,555) Net increase Six months ended 4/30/12 Year ended 10/31/11 ClassB Shares Amount Shares Amount Shares sold 150,627 $1,873,258 467,208 $6,004,113 Shares issued in connection with reinvestment of distributions 13,477 167,186 31,271 399,854 164,104 2,040,444 498,479 6,403,967 Shares repurchased (161,006) (2,002,285) (301,981) (3,881,358) Net increase 84 Six months ended 4/30/12 Year ended 10/31/11 ClassC Shares Amount Shares Amount Shares sold 836,695 $10,418,540 2,293,327 $29,595,615 Shares issued in connection with reinvestment of distributions 43,942 545,243 63,327 808,933 880,637 10,963,783 2,356,654 30,404,548 Shares repurchased (559,902) (6,966,958) (507,879) (6,487,235) Net increase Six months ended 4/30/12 Year ended 10/31/11 ClassM Shares Amount Shares Amount Shares sold 38,819 $481,418 132,302 $1,701,315 Shares issued in connection with reinvestment of distributions 4,724 58,344 9,717 123,723 43,543 539,762 142,019 1,825,038 Shares repurchased (87,195) (1,082,789) (143,062) (1,822,950) Net increase (decrease) Six months ended 4/30/12 Year ended 10/31/11 ClassR Shares Amount Shares Amount Shares sold 114,152 $1,420,912 188,893 $2,429,018 Shares issued in connection with reinvestment of distributions 4,526 56,297 9,373 120,219 118,678 1,477,209 198,266 2,549,237 Shares repurchased (99,114) (1,237,521) (79,386) (1,028,035) Net increase Six months ended 4/30/12 Year ended 10/31/11 ClassY Shares Amount Shares Amount Shares sold 2,861,656 $35,734,025 6,703,294 $86,516,493 Shares issued in connection with reinvestment of distributions 81,880 1,020,433 112,282 1,441,846 2,943,536 36,754,458 6,815,576 87,958,339 Shares repurchased (3,374,458) (42,334,111) (2,059,639) (26,306,564) Net increase (decrease) 85 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $102,042 Payables $— Foreign exchange contracts Receivables 2,074,677 Payables 2,512,314 Investments, Payables, Receivables, Net Net assets— assets— Unrealized Unrealized appreciation/ appreciation/ Interest rate contracts (depreciation) 23,838,405* (depreciation) 23,595,484* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $64,438 $64,438 Foreign exchange contracts — — (3,973,345) — $(3,973,345) Interest rate contracts (5,047,775) 37,723 — (4,936,764) $(9,946,816) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $29,657 $29,657 Foreign exchange contracts — — 3,783,630 — $3,783,630 Interest rate contracts (1,743,175) (379,818) — 8,459,774 $6,336,781 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $12,541 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $97,423,933 and $137,176,421, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 86 Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $28,748 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $526 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 10: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities”. The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 87 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 88 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 89 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 90 Putnam’s commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it to service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. 91 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Elizabeth T. Kennan Mark C. Trenchard Putnam Investment Kenneth R. Leibler Vice President and Management, LLC Robert E. Patterson BSA Compliance Officer One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds Robert T. Burns W. Thomas Stephens Vice President and Investment Sub-Manager Chief Legal Officer Putnam Investments Limited Officers 57–59 St James’s Street Robert L. Reynolds James P. Pappas London, England SW1A 1LD President Vice President Marketing Services Jonathan S. Horwitz Judith Cohen Putnam Retail Management Executive Vice President, Vice President, Clerk and One Post Office Square Principal Executive Assistant Treasurer Boston, MA 02109 Officer, Treasurer and Compliance Liaison Michael Higgins Custodian Vice President, Senior Associate State Street Bank Steven D. Krichmar Treasurer and Assistant Clerk and Trust Company Vice President and Principal Financial Officer Nancy E. Florek Legal Counsel Vice President, Assistant Clerk, Ropes & Gray LLP Janet C. Smith Assistant Treasurer and Vice President, Assistant Proxy Manager Trustees Treasurer and Principal Jameson A. Baxter, Chair Accounting Officer Susan G. Malloy Ravi Akhoury Vice President and Barbara M. Baumann Robert R. Leveille Assistant Treasurer Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer John A. Hill Paul L. Joskow This report is for the information of shareholders of Putnam Global Income Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. 92 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Global Income Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 28, 2012
